Exhibit 10.52



AGREEMENT OF PURCHASE AND SALE


between


RT 70 HUDSON, LLC and
RT 70 HUDSON URBAN RENEWAL, LLC


Sellers


and
SSC IV INVESTOR, LLC and
SSC V INVESTOR, LLC


Buyer




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section
Page
1.
Definitions
1
2.
Agreement to Purchase and Sell; Deposit
3
3.
Other Property Included in Purchase and Sale
3
4.
Documents Furnished by Sellers; Confidentiality
4
5.
Title
5
6.
Buyer’s Inspection of the Property
6
7.
Representations and Warranties
10
8.
Conditions to Closing
14
9.
Closing
17
10.
Adjustments and Prorations
19
11.
Expenses
22
12.
Risk of Loss; Casualty and Eminent Domain
22
13.
Broker
23
14.
Management of the Property
23
15.
Defaults
24
16.
Notices
25
17.
Assignment
26
18.
Limitation of Liability
26
19.
General Provisions
27
20.
Bulk Sales Notice
29



EXHIBITS
A     -     Legal Description
B     -     Escrow Agreement
C     -     Schedule of Occupancy Lease
D     -     Schedule of Service Contracts
E     -     Diligence Checklist
F     -     Bill of Sale
G     -     Occupancy Lease Assignment
H     -     Landlord’s Land Lease Assignment
I     -     Tenant’s Building Lease Assignment
J     -     Tenant’s Land Lease Assignment

i

--------------------------------------------------------------------------------


K     -     Landlord’s Building Lease Assignment
L     -     Financial Agreement Assignment
M     -     Assignment of Service Contracts
N     -     Form of Bargain and Sale Deed
O     -     Tenant Estoppel Certificate
P     -     Letters to Occupancy Tenant



ii

--------------------------------------------------------------------------------




AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) made as of the 9th day of
November, 2015, between RT 70 HUDSON, LLC, a Delaware limited liability company
(“RT Hudson”) and RT 70 HUDSON URBAN RENEWAL, LLC, a New Jersey limited
liability company (“RT Urban”), each having an address at c/o Chambers Street
Properties at 47 Hulfish Street, Suite 210, Princeton, New Jersey 08542, Attn:
Legal Department (collectively “Sellers”) and SSC IV INVESTOR, LLC (“Investor
IV”) and SSC V INVESTOR, LLC (“Investor V”), each having an address at c/o Spear
Street Capital, LLC, One Market Plaza, Spear Tower, Suite 4125, San Francisco,
California 94105 (collectively, “Buyer”). .
RECITALS
A.    Sellers are the owner of that certain property having an address of 70
Hudson Street, Jersey City, New Jersey, located on the land more fully described
in Exhibit A attached hereto and together with certain improvements situated
thereon (collectively, the “Property”).
B.    Sellers desire to sell and convey the Property to Buyer and Buyer desires
to purchase and acquire the Property from Sellers, upon the terms and subject to
the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sellers and Buyer hereby agree as follows:
1.Definitions. The following words and terms, when used in this Agreement, shall
have the respective meanings ascribed to them below unless the context otherwise
requires:
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Buyer or Seller, as the case may be. For the purposes of this definition,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over the Property or any portion thereof.
“Building Lease” means that certain Lease dated as of October 1, 1999,
originally between Hartz Urban, as landlord, and Hartz Land, as tenant, a
Memorandum of which dated April 25, 2000 was recorded May 23, 2000 in the
Register’s Office in Deed Book 5620, page 333, as corrected by that certain
Correction Memorandum of Lease dated as of April 25, 2000, between Hartz Urban,
as landlord, and Hartz Land, as tenant, and recorded March 8, 2001 in the
Register’s Office in Deed Book 5768, page 251. Hartz Urban assigned all of its
right, title and interest under the Building Lease to RT Urban by that certain
Assignment and Assumption of Landlord’s Interest in Lease dated April 11, 2011
and recorded April 13, 2011 in the Register’s Office in Deed Book 8786, page
734. Hartz Land assigned all of its right, title and interest under the Building
Lease to RT Hudson by that certain Assignment and Assumption of Tenant’s

1

--------------------------------------------------------------------------------




Interest in Lease dated April 11, 2011 and recorded April 13, 2011 in the
Register’s Office in Deed Book 8786, page 745.
“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which banks are required or permitted to be closed in Hudson County, New Jersey.
“Buyer’s Tax Exemption Entity” means an urban renewal entity to be formed by
Buyer for the purpose of assuming the obligations of RT Urban under the
Financial Agreement and being the recipient of all right, title and interest of
RT Urban under the Land Lease and the Building Lease.
“City” means the City of Jersey City, New Jersey.
“Environmental Laws” means all federal, state, local and municipal environmental
laws (including, without limitation, principles of common law), rules, statutes,
directives, binding written interpretations, binding written policies,
ordinances and regulations issued by any Authorities and in effect as of the
date of this Agreement with respect to or which otherwise pertain to or affect
the Property or any portion thereof, or the development, use, ownership,
occupancy or operation of the Property or any portion thereof, and as some have
been amended, modified or supplemented from time to time prior to and are in
effect as of the date of this Agreement, including but not limited to CERCLA,
the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), RCRA,
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et
seq.), the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et
seq.), comparable state and local laws, and any and all rules and regulations
which are in effect as of the date of this Agreement under any and all of the
aforementioned laws.
“Existing Loan” means that certain mortgage loan in the original principal
amount of $124,000,000.00 and more fully described in that certain Assumption of
Mortgage and Security Agreement dated as of April 11, 2011, among U.S. Bank
National Association, as Trustee, as successor-in-interest to Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as Trustee for the Registered Holders of LB-UBS Commercial Mortgage
Trust 2006-C4, Commercial Mortgage Pass-Through Certificates, Series 2006-C4, 70
Hudson Street L.L.C., 70 Hudson Street Urban Renewal Associates, L.L.C., Hartz
Financial Corp., RT 70 Hudson, LLC, RT 70 Hudson Urban Renewal, LLC, CBRE
Operating Partnership, L.P. and CB Richard Ellis Realty Trust.
“Financial Agreement” means that certain Financial Agreement dated October 20,
1999, between Hartz Urban and the City. Hartz Urban assigned all of its right,
title and interest under the Financial Agreement to RT Urban by that certain
Assignment and Assumption Agreement (Tax Abatement Financial Agreement) dated
April 11, 2011.
“Hartz Land” means 70 Hudson Street, L.L.C., a New Jersey limited liability
company.
“Hartz Urban” means 70 Hudson Street Urban Renewal Associates, L.L.C., a New
Jersey limited liability company.

2

--------------------------------------------------------------------------------




“Land Lease” means that certain Lease dated as of October 1, 1999 between Hartz
Land, as landlord, and Hartz Urban, as tenant, a Memorandum of which dated April
25, 2000, was recorded May 23, 2000 in the Register’s Office in Deed Book 5620,
page 329, as corrected by that certain Correction Memorandum of Lease between
Hartz Land, as landlord, and Hartz Urban, as tenant, dated as of February 22,
2001 and recorded March 8, 2001 in Deed Book 5768, page 246. By that certain
Assignment and Assumption of Landlord’s Interest in Lease dated April 11, 2011
and recorded April 13, 2011 in the Register’s Office in Deed Book 8786, page
712, Hartz Land assigned all of its right, title and interest under the Land
Lease to RT Hudson. Hartz Urban assigned all of its rights, title and interest
under the Land Lease to RT Urban by that certain Assignment and Assumption of
Tenant’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011 in
the Register’s Office in Deed Book 8786, page 723.
“Occupancy Lease” means that certain lease with the Occupancy Tenant more fully
described in Exhibit C attached hereto and made a part hereof.
“Occupancy Tenant” means Long Island Holding A LLC.
“Register’s Office” means that certain Register of Deeds of Hudson County, New
Jersey.
2.Agreement to Purchase and Sell; Deposit.
2.1Agreement to Purchase and Sell. Subject to and upon the terms and conditions
contained in this Agreement, Sellers agree to sell and convey to Buyer and Buyer
agrees to purchase from Sellers the Property for a total purchase price of One
Hundred Eighteen Million and 00/100 Dollars ($118,000,000.00) (the “Purchase
Price”).
2.2Deposit; Payment of Purchase Price. Within two (2) Business Days from the
Effective Date, Buyer shall pay a good faith deposit in the amount of Eight
Million and 00/100 Dollars ($8,000,000.00) (the “Deposit”) to First American
Title Insurance Company (“Escrow Agent”) having an office at 666 Third Avenue,
New York, NY 10017, Attention: Jennifer Panciera. Escrow Agent, by wire or
intra-bank transfer of immediately available funds. Escrow Agent shall give
prompt written confirmation to Sellers of Escrow Agent’s receipt of the Deposit.
If the Deposit is not paid when due, Sellers shall have the right, at its
option, to terminate this Agreement. The Deposit constitutes a deposit to be
applied, subject to the provisions of this Agreement, toward the payment of the
Purchase Price. The Deposit shall be invested and disbursed by Escrow Agent in
accordance with the terms and conditions of the Escrow Agreement attached hereto
as Exhibit B the (“Escrow Agreement”) and to be executed by Sellers, Buyer and
the Escrow Agent. All interest earned on the Deposit shall be paid to the party
entitled to receive the Deposit. Buyer shall pay Sellers by wire transfer of
federal funds at the Closing (hereinafter defined) an amount (the “Closing
Payment”) equal to (i) the Purchase Price, (ii) plus or minus net adjustments
and prorations provided for in this Agreement, and (iii) minus the Deposit. The
Deposit shall be disbursed by Escrow Agent to Sellers at the Closing.
3.Other Property Included in Purchase and Sale. In addition to the Property, all
right, title and interest of Sellers, if any, in and to the following, to the
extent that the same apply to the Property, shall be included within the term
“Property”:

3

--------------------------------------------------------------------------------




3.3all easements, rights of way, privileges, licenses, appurtenances and other
rights and benefits running with the Property;
3.4all fixtures, machinery, equipment and other tangible personal property owned
by Sellers (but not by tenants or subtenants of the Property or by Hulfish
Managers, LLC (the “Property Manager”)) and attached and appurtenant to, or
forming part of, the Property (the “Personal Property”);
3.5Sellers’ interest under the Occupancy Lease and (ii) all security deposits
and advance rentals, if any, made under the Occupancy Lease;
3.6Sellers’ interest under the Financial Agreement, the Building Lease and the
Land Lease;
3.7subject to Buyer's right to direct Seller to deliver notice of cancellation
of any Service Contract in accordance with Section 14 below, all assignable
service, utility, maintenance and other contracts and agreements in the name of
any of Sellers or the Property Manager affecting the operation of the Property
and listed in Exhibit D attached hereto (collectively, the “Service Contracts”),
but expressly excluding therefrom the existing management and leasing agreement
for the Property with Property Manager (the “Management Agreement”);
3.8all consents, authorizations, variances, licenses, permits and certificates
of occupancy, if any, issued by any governmental authority with respect to the
Property; and
3.9all intangible personal property, if any, owned by Sellers and related solely
to the Property, including, without limitation, all warranties and guarantees;
and all Property specific logos, trade or business names and telephone numbers.
3.10The term “Property” does not, however, include Sellers’ interest in and to
all escrows, reserves, accounts or other impounds maintained by or on behalf of
the lender under the Existing Loan (collectively, the “Accounts”). Upon the
repayment in full of the Existing Loan, all monies held in the Accounts shall
belong and be paid to Sellers.
4.Documents Furnished by Sellers; Confidentiality. Sellers, to the extent in
Sellers’ possession or control, have delivered electronically (if available) or
otherwise, copies of, or have made available at the Property or the offices of
the Property Manager, for inspection by Buyer the following (collectively, the
“Review Materials”): (i) the Occupancy Lease, (ii) the Service Contracts, (iii)
the Existing Survey (as hereinafter defined), and (iv) the materials listed in
Exhibit E attached hereto (the “Diligence Checklist”) as are within Sellers’
possession or control. The Review Materials, all other materials, reports,
studies, books and records obtained or examined by or on behalf of Buyer
pursuant to this Agreement, and the terms of this Agreement shall: (i) be held
in strict confidence by Buyer; (ii) not be used for any purpose other than the
investigation and evaluation of the Property by Buyer and its lenders,
attorneys, investors, members, employees, agents, engineers, consultants and
representatives (collectively, “Buyer’s Agents”); and (iii) not be disclosed,
divulged or otherwise furnished to any other person or entity prior to the
Closing except to Buyer’s Agents who need to know such information for the
purpose of consummating this transaction, or as required by law. Buyer shall
inform Buyer’s Agents of the confidential nature of the information related to
the Property, Buyer shall

4

--------------------------------------------------------------------------------




cause Buyer’s Agents to treat such information confidentially, and Buyer shall
be responsible and liable for any breach of the confidentiality provisions of
this Agreement by Buyer or Buyer’s Agents. If this Agreement is terminated for
any reason whatsoever, Buyer shall return to Sellers all of the Review Materials
in the possession of Buyer and Buyer’s Agents. The provisions of this Section
shall survive the termination of this Agreement.
5.Title.
5.1Title. Sellers have caused the Escrow Agent (also referred to herein as the
“Title Company” to issue to Buyer (with a copy to Sellers) a title insurance
commitment for the Property (the “Title Commitment”). The title insurance policy
to be issued at the Closing by the Title Company pursuant to the Title
Commitment (the “Title Policy”) shall be a standard New Jersey-approved ALTA
2006 form of owner’s policy. Sellers shall cause the Title Policy to be issued
to Buyer subject to the Permitted Exceptions (hereinafter defined) and free and
clear of all standard or general exceptions contained in the Title Commitment
which the Title Company is permitted by applicable law to remove or modify upon
delivery of a standard title affidavit from Sellers.
5.2Survey. Sellers have delivered to Buyer a copy of the existing “as-built”
survey of the Property (the “Existing Survey”) dated October 13, 2010 and last
revised March 26, 2011 and prepared by Dresdner Robin, Greg S. Gloor, P.L.S.
Buyer has obtained a new survey, prepared by Control Point Associates, Inc.,
dated October 23, 2015, File No. 150516 (the “New Survey”) (with a copy to
Sellers) certified to Buyer, Sellers and which will be certified to the Title
Company prior to Closing.
5.3Title Defects. Buyer has reviewed the Title Commitment, the Existing Survey
and the New Survey and has not identified any material claim, lien or exception
set forth in the Title Commitment, the Existing Survey or the New Survey
adversely affecting title to the Property and which Buyer is not willing to
waive; provided, however, Sellers agree to cause the following exceptions to be
removed from the Title Commitment at the Closing: Items 3, 7 and 8 of Schedule
B-Section 1. Accordingly, Buyer accepts same.
5.4Permitted Title Exceptions. All items set forth in the Existing Survey, the
New Survey and the Title Commitment, other than any objections specified in the
Defects Notice (defined in Section 5.5 below) which Sellers elect in writing to
cure or are required to cure as provided in Section 5.3 shall be deemed
“Permitted Exceptions”.
5.5Subsequent Title Defects. Buyer may, at or prior to Closing, notify Sellers
in writing of any claim, lien or exception, in each case first raised by the
Title Company or otherwise revealed after the Effective Date of this Agreement
(“Defects Notice”). If Buyer makes any objection that Buyer is permitted to make
pursuant to the preceding sentence, then Sellers may, by giving notice to Buyer
within five (5) Business Days after Sellers’ receipt of the applicable Defects
Notice, elect either to cure such objection or not to cure such objection.
Sellers shall be deemed to have elected not to cure any such objection unless
Sellers elect or are obligated to cure any such objection in accordance with
this Section 5.5. If Sellers elect or are obligated to cure any such objection,
Sellers shall cure the title exception in question on or

5

--------------------------------------------------------------------------------




before the Closing Date in a manner reasonably acceptable to Buyer (causing a
non-monetary exception to be omitted from the Title Commitment is acceptable to
Buyer); provided, however, that if Sellers elect to cure any such objection,
such objection is capable of cure and Sellers need time beyond the Closing Date
to do so, then Sellers shall have the right to adjourn the Closing, upon written
notice to Buyer, for up to ten (10) Business Days to effect such cure. If
Sellers elect (or are deemed to have elected) not to remove any such objection
(excluding any objection which Sellers are obligated to remove in accordance
with Section 5.3 above), then Buyer shall have the right, by giving notice to
Sellers within three (3) Business Days after Buyer's receipt of Sellers’
election notice (or the expiration of Sellers’ five (5) Business Day response
period if Sellers do not respond), either to terminate this Agreement, and have
the Deposit returned, or to withdraw such objection and accept title to the
Property subject to the title or survey matter in question without reduction of
the Purchase Price. If Buyer does not exercise the right to terminate this
Agreement in accordance with this Section 5.5, then Buyer shall be deemed to
have approved title to the Property, subject to the title matter in question
without reduction of the Purchase Price, and withdrawn such objection. In the
event that any objection is a mortgage or UCC Financing Statement granted by
Sellers or a mechanic’s or materialmen’s lien or other encumbrance securing the
payment in the aggregate of a readily ascertainable sum of money of up to
$50,000.00, Sellers shall satisfy such defect(s) of record or, as an alternative
to causing such defect(s) to be satisfied of record and provided that the Title
Company agrees to omit such defect(s) from the Title Policy: (i) bond or cause
to be bonded such defect(s); (ii) deliver or cause to be delivered to Buyer or
the Title Company, on the date of the Closing, instruments in recordable form
and sufficient to satisfy such defect(s) of record, together with the
appropriate recording or filing costs; (iii) deposit or cause to be deposited
with the Title Company sufficient monies, acceptable to and reasonably requested
by the Title Company, to assure the obtaining and recording of a satisfaction of
the defect(s); or (iv) subject to Buyer’s prior approval (not to be unreasonably
withheld, conditioned or delayed), otherwise cause the Title Company to omit
such defect(s) from the Title Policy. Notwithstanding the foregoing, neither
notices of commencement of work to be performed by contractors or subcontractors
engaged by the Occupancy Tenant and/or its subtenant(s) nor any liens filed with
respect to any work performed by or on behalf of the Occupancy Tenant and/or its
subtenant(s) shall constitute Defect(s) that Sellers must satisfy, except to the
extent that such liens have been filed or recorded with respect to work that has
not been paid for by the Occupancy Tenant or its subtenant(s) due to Sellers’
failure to pay to the Occupancy Tenant or its subtenants, or to their respective
contractors or subcontractors, as applicable, any tenant improvement allowance
required to be provided by any of Sellers in accordance with the Occupancy
Lease.
6.Buyer’s Inspection of the Property.
6.1Inspection and Examination. Buyer and Buyer’s Agents have been given the
right to (i) perform non-invasive physical tests (except that, upon Sellers’
prior written consent, which consent may be withheld in Sellers’ sole and
absolute discretion, Buyer may perform minor intrusive testing to determine the
presence of asbestos-containing materials, termites and other wood destroying
insects, provided that all damage resulting therefrom is promptly repaired by
Buyer at its sole expense (the “Repair Obligation”)); (ii) conduct any and all
necessary engineering, environmental and other inspections at the Property and
examine and evaluate the Review Materials and all other relevant agreements and
documents within the possession of Sellers or subject to their control, as Buyer
may reasonably request; and (iii)

6

--------------------------------------------------------------------------------




contact governmental agencies concerning the Financial Agreement and any
incentives available under the Grow N.J. Program and obtain governmental records
and documents on the Property. Buyer is satisfied, in its sole discretion with
the results of its investigation and evaluation of the Property, and,
accordingly, Buyer accepts the Property. Buyer shall have the ongoing right to
continue its investigation and evaluation of the Property, but Buyer shall not
have the right to terminate this Agreement as a result of any further
investigations or evaluation. The following provisions shall apply to Buyer’s
prior investigation and evaluation of the Property and any future investigation
and evaluation. No soil and/or ground water sampling shall be performed unless
and until the location, scope and methodology of such sampling and the
environmental consultant selected by Buyer to perform such sampling have all
been approved by Sellers. Prior to conducting any such sampling, Buyer shall
have a utility mark-out performed for the Property. Copies of all environmental
and engineering reports prepared by or on behalf of Buyer with respect to the
Property shall be provided promptly to Sellers upon request (the “Report
Obligation”). With respect to Buyer’s right to inspect the Property, Buyer
agrees that (i) Sellers shall receive at least forty-eight (48) hours’ prior
written notice of each inspection, (ii) each inspection shall be performed
during normal business hours or at such other times as Sellers and Buyer shall
mutually agree and shall be subject to any special limitations on access to
certain areas of the Property arising under the Occupancy Lease, (iii) Buyer and
Buyer’s Agents shall not unreasonably interfere with the tenant, subtenants,
guests, employees, occupants of the Property and the operation thereof, and (iv)
Buyer and Buyer’s Agents shall fully comply with all applicable Laws and
Regulations (hereinafter defined) of all governmental authorities having
jurisdiction with respect to Buyer’s investigations on the Property and all its
other activities undertaken in connection therewith; and (v) Buyer shall not
permit any mechanics’ liens to be filed against the Property or any part thereof
relating to the inspections performed on behalf of Buyer. Buyer or Buyer’s
Agents shall not perform any such inspection or examination unless accompanied
by Sellers or a representative of the Property Manager. The Repair Obligation
and the Report Obligation shall survive the termination of this Agreement. Prior
to any entry by Buyer or Buyer’s Agents on the Property to conduct the
inspections and tests described above, Buyer shall obtain and maintain, at
Buyer’s sole cost and expense, and shall deliver to Sellers evidence thereof
(including, without limitation, a copy of a certificate evidencing each such
insurance policy): (1) commercial general liability insurance, from an insurer
reasonably acceptable to Sellers, in the amount of TWO MILLION and 00/100
Dollars ($2,000,000.00) combined single limit for personal injury and property
damage per occurrence, such policy to name each of Sellers, CSP Operating
Partnership, LP and Property Manager as an additional insured party, which
insurance shall provide coverage against any claim for personal liability or
property damage resulting from the inspections, tests, access to the Property or
other activities of Buyer and Buyer’s Agents in connection with the performance
of its due diligence; (2) property insurance insuring Buyer’s equipment against
all perils; and (3) workers’ compensation insurance in amounts required by law.
Buyer’s commercial general liability insurance shall be written on an occurrence
basis, shall include a contractual liability endorsement that insures the Repair
Obligation and Buyer’s indemnity obligations hereunder, and shall contain a
waiver of subrogation provision consistent with the terms of this Section. Buyer
hereby represents and warrants that it carries the insurance required under this
Section. Sellers from time to time may establish reasonable rules of conduct for
Buyer and Buyer’s agents in furtherance of the terms of this Section 6.1.

7

--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER
HEREBY WAIVES ANY AND ALL RIGHTS OF RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION
AGAINST SELLERS, THEIR AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, SERVANTS OR SHAREHOLDERS FOR ANY LOSS OR DAMAGE TO BUYER’S PROPERTY BY
REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE WHICH IS COVERED OR COULD BE
COVERED BY STANDARD “ALL-RISKS” PROPERTY INSURANCE, REGARDLESS OF CAUSE OR
ORIGIN, INCLUDING NEGLIGENCE OF SELLERS, THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, PARTNERS, MEMBERS, SERVANTS OR SHAREHOLDERS.
6.2Building Code Violations. To the extent that the Property is subject to
building code violations (the “Code Violations”), Sellers agree that prior to
the Closing they will pay all accrued fines and penalties with respect to the
Code Violations and any new building code violations that occur between the date
of this Agreement and the Closing Date (but not including any new building code
violations arising from the acts or omissions of the Occupancy Tenant). In
addition, Sellers agree that they will use commercially reasonable efforts to
correct each of the Code Violations and cause the applicable governmental
authority(ies) to issue the appropriate notice(s) of correction so that all of
the Code Violations are corrected and closed out prior to the Closing Date. If
Sellers are unable to correct the violations and close out such violation prior
to the Closing, then Sellers shall provide Buyer with a credit, at Closing,
against the Purchase Price in an amount equal to the sum of (i) the estimated
costs to perform the work necessary to correct and close out any remaining Code
Violations, including, without limitation, the reasonable estimated costs of a
permit consultant to assist Buyer with correcting and closing out any remaining
violations, all as reasonably determined by Buyer and Sellers, and (ii) the
amount of any penalties and fines that are anticipated to accrue from and after
the Closing Date until such time as any remaining violations are anticipated to
be corrected and closed out, all as reasonably determined by Buyer and Sellers
(the “Code Credit”). Notwithstanding anything herein to the contrary, the
maximum aggregate amount that Sellers may be required to incur pursuant to this
Section 6.2, including without limitation, for payment of fines and penalties,
the cost of work and services necessary to correct and close out Code
Violations, and the Code Credit, shall not exceed $250,000.00.
6.3Inspection Indemnity. Notwithstanding anything to the contrary contained in
this Agreement, any investigation or examination of the Property performed by
Buyer or Buyer’s Agents prior to the Closing shall be performed at the sole risk
and expense of Buyer, and Buyer shall be solely responsible for the acts or
omissions of any of Buyer’s Agents brought on, or to, the Property by Buyer. In
addition, Buyer shall defend, indemnify and hold Sellers and any agent, advisor,
representative, affiliate, employee, director, partner, member, beneficiary,
investor, servant, shareholder, trustee or other person or entity acting on
Sellers’ behalf or otherwise related to or affiliated with Sellers
(collectively, “Sellers’ Related Parties”) harmless from and against all loss,
expense (including, but not limited to, reasonable attorneys’ fees and court
costs arising from the enforcement of this indemnity), damage and liability
resulting from claims for personal injury, wrongful death or property damage
against Sellers or any of Sellers’ Related Parties or any of the Property
arising from or as a result of, any act or omission of Buyer or Buyer’s Agents
in connection with any activities on or about, or inspection or examination of

8

--------------------------------------------------------------------------------




the Property by Buyer or Buyer’s Agents. The provisions of this Section 6.3
shall survive the Closing or the earlier termination of this Agreement.
6.4Condition. As a material inducement to Sellers to execute this Agreement,
Buyer acknowledges, represents and warrants that, as of the Effective Date of
this Agreement, (i) Buyer has fully examined and inspected the Property,
including the construction, operation and leasing of the Property, together with
the Review Materials and such other documents, reports, studies and materials
with respect to the Property which Buyer deems necessary or appropriate in
connection with its investigation and examination of the Property, (ii) Buyer
has accepted and is fully satisfied in all respects with the foregoing and with
the physical condition, value, presence/absence of hazardous or toxic materials,
financing status, use, leasing, operation, tax status, income and expenses of
the Property, (iii) the Property will be purchased by Buyer “AS IS” and “WHERE
IS” and with all faults and, upon Closing, Buyer shall assume responsibility for
the physical and environmental condition of the Property and (iv) Buyer has
decided to purchase the Property solely on the basis of its own independent
investigation. Except as expressly set forth herein or in any document executed
by Sellers and delivered to Buyer pursuant to Section 9.2 (“Sellers’
Documents”), Sellers have not made, do not make, and have not authorized anyone
else to make any representation as to the present or future physical condition,
value, presence/absence of hazardous or toxic materials, financing status,
leasing, operation, use, tax status, income and expenses or any other matter or
thing pertaining to the Property, and Buyer acknowledges that no such
representation or warranty has been made and that in entering into this
Agreement it does not rely on any representation or warranty other than those
expressly set forth in this Agreement or in Sellers’ Documents. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN SELLERS’ DOCUMENTS, SELLERS MAKE NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY. Sellers
shall not be liable for or bound by any verbal or written statements,
representations, real estate broker’s “setups” or information pertaining to the
Property furnished by any real estate broker, agent, employee, servant or any
other person unless the same are specifically set forth in this Agreement or in
Sellers’ Documents. The provisions of this Section 6.4 shall survive the
Closing. Nothing in this Section 6.4 or in Section 6.5 below shall constitute an
indemnification of, or otherwise obligate Buyer to indemnify, Sellers with
respect to any environmental liabilities or any Claims of third parties, in each
case affecting the Property and arising as a result of any Seller’s own
negligence or of any Released Parties (as defined in Section 6.5 below, existing
as of the date immediately preceding the Closing Date.
6.5Release. Except for any Claims (as defined below) arising out of a breach or
default by Sellers under this Agreement (including a breach of any of Sellers’
representations and warranties herein) or the closing documents of Sellers
(including breach of any of Sellers’ indemnities contained therein) (“Excepted
Claims”), Buyer and anyone claiming by, through or under Buyer hereby waive
their right to recover from and fully and irrevocably release Sellers and
Sellers’ employees, advisors, investors, beneficiaries, officers, trustees,
shareholders, members, representatives, agents, servants, attorneys, affiliates,
parents, subsidiaries, their successors and assigns, and all persons, firms,
corporations and organizations acting on their behalf (“Released Parties”) from
any and all claims, responsibility and/or liability that it

9

--------------------------------------------------------------------------------




may now have or hereafter acquire against any of the Released Parties for any
and all costs, losses, claims, liabilities, damages, expenses, demands, debts,
controversies, claims, actions or causes of actions (collectively, “Claims”)
arising from or related to the condition (including any construction defects,
errors, omissions or other conditions, latent or otherwise, and the presence in
the soil, air, structures and surface and subsurface waters of materials or
substances that have been or may in the future be deemed to be hazardous
materials or otherwise toxic, hazardous, undesirable or subject to regulation
and that may need to be specifically treated, handled and/or removed from the
Property under current or future federal, state and local laws, regulations or
guidelines or common law), valuation, salability or utility of the Property, the
condition of title to the Property, compliance with any applicable federal,
state or local law, rule or regulations or common law with respect to the
Property, or the Property’s suitability for any purposes whatsoever, and any
information furnished by the Released Parties in connection with this Agreement.
7.Representations and Warranties.
7.1Representations and Warranties of Sellers. Sellers make the following
representations and warranties to Buyer, which representations and warranties
shall be true and correct in all material respects on the day of the Closing:
7.1.1RT Hudson is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. RT Urban is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of New Jersey.
7.1.2The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements now or hereafter to be executed and
delivered by Sellers pursuant to this Agreement are within the limited liability
company power of Sellers and have been duly authorized by all necessary or
proper limited liability company action. Each of this Agreement and the closing
documents to be executed and delivered by each Seller is a legal, valid and
binding obligation of each Seller, enforceable against each Seller in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally. Seller has not filed or been the subject of any
filing of a petition under any federal or state bankruptcy or insolvency laws or
for the reorganization of debtors.
7.1.3Neither RT Hudson or RT Urban is a “foreign person” as defined in
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).
7.1.4There is no suit, dispute, action or administrative proceeding of any kind
pending against RT Hudson, RT Urban or the Property which, if adversely decided,
would prevent the consummation of the transaction contemplated by this
Agreement. Without limiting the generality of the foregoing, there are no actual
or, to Sellers’ knowledge, threatened suits, actions or proceedings with respect
to all or part of the Property (a) for condemnation or (b) with the exception of
the Code Violations, alleging any material violation of any applicable law,
regulation, ordinance or code (collectively, “Laws and Regulations”).

10

--------------------------------------------------------------------------------




7.1.5With the exception of the Code Violations, neither RT Hudson or RT Urban
has received any written notice or complaint (which remains uncured) from any
governmental authority or third party stating that the Property violates any
Laws and Regulations in any material respect.
7.1.6With respect to the Occupancy Lease:
(a)There are no tenant leases or tenancy agreements affecting the Property, or
any portion thereof, other than the Occupancy Lease and any subleases thereunder
that may have been entered into by the Occupancy Tenant with third parties;
(b)The Occupancy Lease is in full force and effect and has not been amended in
any material respect. Neither RT Hudson or RT Urban has given, nor has RT Hudson
or RT Urban received, any written notice of a material default under the
Occupancy Lease that remains uncured (the foregoing does not apply to
delinquencies in the payment of monthly rent that have existed for less than
thirty (30) days or those certain letters attached hereto as Exhibit P);
(c)The tenant security deposit made under the Occupancy Lease is evidenced by
irrevocable letter of credit No. GRP-TREAS-LC-00109 in the stated amount of
$4,900,000 (the “Letter of Credit”). Seller is holding the Letter of Credit
under the Occupancy Lease and has not drawn against the Letter of Credit;
(d)As of the Closing, Sellers will have paid in full all leasing, broker’s or
finder’s commissions (including any commissions for renewal or expansion options
that have been exercised by the tenant under the Occupancy Lease prior to the
Closing), and tenant finish-out obligations, that are unpaid although presently
due and payable by Sellers with respect to the Occupancy Lease; and
(e)To Seller’s knowledge, the copy of the Occupancy Lease delivered or made
available by Sellers to Buyer is a true, correct and complete copy of the
Occupancy Lease in all material respects.
7.1.7With respect to the Service Contracts:
(a)There are no material equipment leases or service, maintenance or other
similar contracts or agreements affecting the Property, or any portion thereof,
other than the Service Contracts and any equipment leases or other contracts or
agreements that may have been entered into by the Occupancy Tenant (or
subtenants of the tenant) of the Property with third parties; and
(b)Each Service Contract is in full force and effect and has not been amended in
any material respect except as set forth in Exhibit D. Neither RT Hudson or RT
Urban has given, nor has RT Hudson or RT Urban received, any written notice of a
material default under any of the Service Contracts that remains uncured, except
as set forth in Exhibit D.
7.1.8The Management Agreement will be terminated by Sellers as of the Closing
without cost to Buyer.

11

--------------------------------------------------------------------------------




7.1.9The Land Lease and the Building Lease are in full force and effect and to
Sellers’ knowledge, have not been amended in any material respect. There are no
defaults under the Land Lease or the Building Lease by either landlord or
tenant.
7.1.10With respect to the New Jersey Industrial Site Recovery Act, as defined in
N.J.S.A. 13:1K-6 et. seq., and the rules and regulations promulgated thereunder
(“ISRA”), to Sellers’ knowledge: (i) no operations currently conducted at the
Property render it an “industrial establishment” as contemplated by ISRA because
such operations fall within a NAICS code that is not subject to ISRA and are
covered under the exemptions codified at N.J.A.C. 7:26B-2.1(b)(2); (ii) the
NAICS code covering the operations of Occupancy Tenant at the Property is NAICS
# 531120; (iii) during Sellers’ ownership of the Property, the provisions of
ISRA were not triggered; and (iv) the sale of the Property pursuant to this
Agreement will not trigger the provisions of ISRA because the Property is not
now and has not been (during the period of Sellers’ ownership) an “industrial
establishment” as contemplated by ISRA and is implementing regulations. To
Seller's knowledge, but except as expressly disclosed in any environmental
reports provided to Buyer, no underground storage tanks of any kind are located
in, on or under the Property. Except as expressly disclosed in any environmental
reports provided to Buyer, Seller has not received any written notice from an
Authority that Seller or the Property currently is in violation of any
Environmental Laws.
7.1.11Except for Buyer, no Seller has granted or agreed in writing to grant to
any person, and none of them is a party to, any outstanding option, contract
right of first refusal or right of first offer with respect to a purchase or
sale of the Property.
7.1.12No Seller has filed, nor has any Seller instructed anyone to file, notices
of protest against, or to commence actions to review real property tax
assessments ("Tax Proceedings") against the Property which are currently
pending.
7.1.13No Seller has any employees.
7.1.14Each Seller and, to each Seller’s actual knowledge, each person or entity
owning an interest in Seller is (1) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury and/or on any other similar
list, (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an “Embargoed Person (as such term
is defined in Section 7.3.3 below).”
7.1.15With respect to the Financial Agreement:
(a)The Financial Agreement is in full force and effect and has not been further
amended in any respect.
(b)Neither RT Hudson or RT Urban have received any written notice of default
from the City under the Financial Agreement that remains uncured.

12

--------------------------------------------------------------------------------




(c)The copy of the Financial Agreement delivered or made available by Sellers to
Buyer is a true, correct and complete copy of such Agreement in all material
respects.
7.2Limitation of Sellers’ Representations. The representations and warranties of
Sellers contained in Section 7.1 are made as of the Effective Date. Prior to the
date of the Closing, Sellers shall notify Buyer of any modifications to such
representations that are required to make such representations true in all
material respects, including any modifications arising from actions taken in
compliance with Section 14. If any representation of Sellers herein, although
true as of the Effective Date, is no longer true at the Closing as a result of a
matter, event or circumstance beyond Sellers’ reasonable control, Buyer may not
consider same as an event of default hereunder; but rather, in such case, Buyer
may, at Buyer’s option and as Buyer’s sole and exclusive remedy, terminate this
Agreement and have the Deposit refunded by Escrow Agent, whereupon the parties
hereto shall have no further rights, obligations or liabilities with respect to
each other hereunder, except for the any rights and obligations that expressly
survive herein. The representations and warranties set forth in Section 7.1 and
in Sellers’ Documents shall survive the Closing to the date (the “Representation
Termination Date”) occurring six (6) months after the date of the Closing, at
which time such representations and warranties shall terminate and be of no
further force or effect, except for any claims made prior to the Representation
Termination Date as hereinafter set forth; provided, however, that the
representations and warranties set forth in Section 7.1.1 through 7.1.3 shall
survive the Closing for a period of one (1) year after the Closing Date. All
other representations and warranties made by Sellers in this Agreement, unless
expressly provided otherwise, shall not survive the Closing. In order to make a
claim for damages based on the inaccuracy of any of the representations or
warranties of Sellers contained in Section 6.1 or in Sellers’ Documents,
promptly after discovery of any such inaccuracy (but in any event prior to the
Representation Termination Date), Buyer shall notify Sellers in writing (a
“Misrepresentation Notice”) that Buyer has discovered the existence of an
inaccuracy in a warranty or representation (such Misrepresentation Notice to
describe the inaccuracy in reasonable detail). Thereupon, the claim set forth in
such Misrepresentation Notice shall continue to survive until final resolution
or settlement thereof. No post-Closing claim for breach of any representation or
warranty of Sellers shall be actionable or payable if the breach in question
results from or is based on a condition, state of facts or other matter that was
known to Buyer prior to the Closing (from whatever source as a result of Buyer’s
due diligence tests, investigations and inspections of the Property, or
otherwise disclosed in the Review Materials or other reports or studies obtained
by Buyer, or from a disclosure by Sellers or Sellers’ agents and employees).
Where representations and warranties are made in this Agreement to “Sellers’
knowledge,” such phrase shall mean and be limited to the current actual
knowledge of Philip L. Kianka, the Executive Vice President of each of Sellers
and Dennis Keyes, a Vice President of each of Sellers, such individuals having
responsibility for oversight of the management, leasing and operation of the
Property (collectively, “Sellers’ Representatives”); provided, however, that
neither Philip L. Kianka or Dennis Keyes shall have any personal liability in
connection with, or arising out of, any representation made by Sellers in this
Agreement. For purposes of the representations and warranties made by Sellers in
this Agreement and/or Sellers’ Documents, (1) “Sellers’ knowledge” shall not
include that of any independent contractor hired by Sellers and (2) notices
received by any independent contractor hired by Sellers and not delivered by
such contractor to Sellers shall not be deemed to have been received by Sellers.
Furthermore, Sellers’ knowledge

13

--------------------------------------------------------------------------------




shall not include any implied, imputed or constructive knowledge of Sellers’
Representatives (or either of them) and shall not constitute any representation
that Sellers’ Representatives have made or are obligated to make any independent
investigation or have any implied duty to investigate any matters relating to
this Agreement.
7.3Representations and Warranties of Buyer. Buyer makes the following
representations and warranties to Sellers, which representations and warranties
shall be true and correct in all material respects on the date of the Closing:
7.3.1Each of Investor IV and Investor V is a duly organized, validly existing
limited liability company and in good standing under the laws of the State of
Delaware.
7.3.2The execution, delivery and performance of this Agreement and all other
documents, instruments and agreements now or hereafter to be executed and
delivered by Buyer pursuant to this Agreement are within the power of Buyer and
have been duly authorized by all necessary or proper [limited liability company]
action. This Agreement and the closing documents to be executed and delivered by
Buyer is a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally. Buyer has not filed or been
the subject of any filing of a petition under any federal or state bankruptcy or
insolvency laws or for the reorganization of debtors.
7.3.3Buyer and, to Buyer's actual knowledge, each person or entity owning an
interest in Buyer is (1) not currently identified on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control, Department of the Treasury and/or on any other similar list, (ii) not a
person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (iii) not an “Embargoed Person.” None of the
funds or other assets of Buyer constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person, and no Embargoed Person
has any interest of any nature whatsoever in Buyer (whether directly or
indirectly). The term “Embargoed Person” means any person, entity or government
subject to trade restrictions under U.S. Law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The
Trading With The Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder.
The representations and warranties of Buyer contained in this Section 7.3 shall
survive the Closing to the Representation Termination Date, at which time such
representations and warranties shall terminate and be of no further force or
effect, except for any claims made prior to the Representation Termination Date,
in the manner set forth in Section 7.2.
8.Conditions to Closing.
8.1Buyer’s Condition. Buyer’s obligation to close the transaction contemplated
by this Agreement is subject to the satisfaction, at or prior to the Closing, of
the following condition precedent, which Buyer may waive in writing (the “Tenant
Estoppel Condition”).

14

--------------------------------------------------------------------------------




8.1.1Tenant Estoppel Certificate. That Sellers shall have obtained and delivered
to Buyer an executed tenant estoppel certificate (a “Tenant Estoppel
Certificate”) from the Occupancy Tenant. The Tenant Estoppel Certificate shall
be (i) in substantially the same form as is provided under the Occupancy Lease
or, if no such form is provided, in substantially the form attached hereto as
Exhibit P and (ii) dated no earlier than thirty (30) days prior to the Closing
Date. Any qualification of any assertion in the Tenant Estoppel Certificate
regarding the status of the performance of any of landlord’s obligations under
the Occupancy Lease that such assertion is made “to Tenant’s knowledge” or
similar qualification made by the tenant shall be acceptable. Buyer shall have
three (3) Business Days after receipt of the executed Tenant Estoppel
Certificate to advise Sellers in writing of any objections thereto and, if Buyer
fails to notify Sellers of any such objections, then such Tenant Estoppel
Certificate shall be deemed approved by Buyer. Sellers shall have no obligation
to make any payment or to institute any action or proceeding in order to obtain
the Tenant Estoppel Certificates.
8.1.2Failure of Tenant Estoppel Condition. If the Tenant Estoppel Condition is
not satisfied or waived by Buyer on or prior to the date that is ninety (90)
days from the Effective Date of this Agreement (the “Estoppel Period”), then (A)
Buyer or Sellers may extend the Estoppel Period for up to thirty (30) days in
order to obtain the Tenant Estoppel Certificate by written notice of extension
given to the other party at least two (2) Business Days prior to the expiration
of the Estoppel Period or (b), if neither party exercises the foregoing right to
extend the Estoppel Period or, despite such extension, the Tenant Estoppel
Condition is not satisfied or waived by Buyer, then the applicable Seller may,
at such Seller’s option, execute and deliver to Buyer a substitute certificate,
certifying to the matters contained in Exhibit P (any such certificate, a
“Seller Estoppel”), and upon the Sellers’ delivery to Buyer of such Seller
Estoppel, the Tenant Estoppel Condition shall be deemed satisfied. The Seller
Estoppel shall survive the Closing for six (6) months, and any liability of the
applicable Seller thereunder shall be subject to the limitations and other
conditions contained in Section 18 below. The Seller Estoppel delivered to Buyer
hereunder shall be deemed revoked, null and void, if Sellers subsequently
receive, and deliver to Buyer, the Tenant Estoppel Certificate executed by the
tenant under the Occupancy Lease. Sellers shall use reasonable efforts to obtain
the Tenant Estoppel Certificate executed by the tenant under the Occupancy
Lease. Furthermore, if the Tenant Estoppel Condition is not satisfied or waived
by Buyer on or prior to the last day of the Estoppel Period, as it may be
extended pursuant to this Section 8.1.2, and Sellers are unwilling to provide a
Seller Estoppel, then Buyer may terminate this Agreement, in which event the
Deposit, including all interest earned thereon, shall be promptly returned to
Buyer and the parties shall be released from all further obligations and
liabilities hereunder, except with respect to the covenants and indemnities set
forth in Sections 4, 6.1, 6.3, 13, and 19.14 (collectively, the “Surviving
Obligations”). Notwithstanding anything herein to the contrary, if the Occupancy
Lease shall expire by its terms prior to the expiration of the Estoppel Period,
the Tenant Estoppel Condition shall terminate and be of no further force and
effect.
8.2Joint Condition. The obligation of Sellers and Buyer, respectively, to close
the transaction contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of the following condition precedent (the “Financial
Agreement Condition”).
8.2.1Financial Agreement. That the City has approved and consented to the
assignment of the Financial Agreement by RT Urban to the Buyer Tax Exemption
Entity and

15

--------------------------------------------------------------------------------




the assumption by the Buyer Tax Exemption Entity of RT Urban’s obligations under
the Financial Agreement (the “City’s Consent”). Promptly after the Effective
Date of this Agreement, Sellers and Buyer shall make application jointly to the
City requesting such approval and consent (the “Financial Agreement
Application”). If required by the City, the Financial Agreement Application also
shall include any application for a new or amended tax abatement. Sellers and
Buyer acknowledge that any lease/sublease structure required of Buyer in order
for the Buyer Tax Exemption Entity to qualify for continuing benefits under the
Financial Agreement shall be the sole responsibility of Buyer except that
Sellers shall convey their existing leasehold interests, as landlord and tenant,
as necessary for Buyer and the Buyer Tax Exemption Entity to maintain a
qualifying structure. Within thirty (30) days from the Effective Date, Buyer
shall provide Sellers with copies of any and all other applications and
documentation required of Buyer and the Buyer Tax Exemption Entity in order to
make application to the City. The Buyer Tax Exemption Entity shall be an urban
renewal company formed and qualified to do business under the provisions of the
Long Term Tax Exemption Law of 1992, as amended and supplemented,
N.J.S.A.-40A:20-1 et seq. (the "LTTE Law") and shall be an Affiliate of Buyer
and shall otherwise possess all other qualifications in order to be approved by
the City as the assignee of Urban under the Financial Agreement. Buyer and
Sellers each shall, to the extent practicable, be entitled to have a
representative present in connection with all communications between the other
and the City in regard to the transfer of the Financial Agreement, whether in
person or by telephonic or electronic means and each shall, to the extent
practicable, provide at least twenty-four (24) hours prior notice (which notice
may be telephonic, e-mail or fax) to the other of any such proposed
communications. Each of Buyer and/or the Buyer Tax Exemption Entity and Sellers
shall be responsible for all aspects of the filing of the Financial Agreement
Application applicable to it, including all disclosure requirements that may
apply to Buyer and the Buyer Tax Exemption Entity, if any. If this Agreement is
terminated, then, at Seller’s option, Buyer either shall (A) formally withdraw
the Financial Agreement Application (the “Withdrawal Request”) or (B) assign all
of its right, title and interest in the Financial Agreement Application to a
designee of Sellers. Unless Sellers elect (in their sole discretion) by written
notice to Buyer to waive this provision, the Financial Agreement Condition shall
be deemed to have not been satisfied if the City’s Consent would impose an
additional obligation on RT Hudson and/or RT Urban or increase an existing
obligation of RT Hudson and/or RT Urban. Notwithstanding anything herein to the
contrary, the Financial Agreement Condition shall be deemed to have been
satisfied if the City Consent of the transfer of the Financial Agreement to
Buyer is substantially in the same form and substance as the City consent that
was granted in connection with the assignment of the Financial Agreement to RT
Urban. Sellers and Buyer agree to share equally (50/50) the payment of the
administrative or transfer fee charged by the City for the City’s Consent.
Seller shall be responsible for making all payments to the City required under
Section 8.3 of the Financial Agreement in connection with the assignment of the
Financial Agreement to Buyer.
8.2.2Failure of Financial Agreement Condition. If the Financial Agreement
Condition is not satisfied within ninety (90) days from the Effective Date of
this Agreement (the “Consent Period”), Buyer or Sellers may extend the Consent
Period for up to thirty (30) days in order to satisfy the Financial Agreement
Condition by written notice of postponement given to the other party at least
two (2) Business Days prior to the expiration of the Consent Period.
Furthermore, if the Financial Agreement Condition is not satisfied on or prior
to the expiration of the Consent Period, as it may be extended pursuant to the
preceding

16

--------------------------------------------------------------------------------




sentence, either Buyer or Sellers may terminate this Agreement in which event
the Deposit, including all interest earned thereon, shall be promptly returned
to Buyer and the parties shall be released from all further obligations and
liabilities hereunder, except with respect to the Surviving Obligations and the
Withdrawal Request. Notwithstanding anything herein to the contrary, if any
Joint Condition has not been satisfied as a result of a party’s breach of its
obligations under Section 8.2, then the non-breaching party shall be entitled to
exercise its rights and remedies under Section 15.
9.Closing.
9.1Time and Place. The closing contemplated by this Agreement (the “Closing”)
shall take place on the date (“Closing Date”) that is five (5) Business Days
after the later to occur of the satisfaction of (i) the Tenant Estoppel
Condition and the Financial Agreement Condition set forth in Section 8 above;
and (ii) the satisfaction of the Bulk Sales notice condition in Section 20
below; provided, however, that in no event shall the Closing Date occur before
January 13, 2016. If the Closing Date is not a Business Day, the Closing shall
be held on the next ensuing Business Day. Time is of the essence with respect to
the Closing.
9.2Sellers’ Closing Documentation and Requirements. At the Closing, Sellers
shall deliver the following to Buyer:
9.2.1bargain and sale deed, with covenants against grantor's acts, duly executed
and acknowledged, conveying to Buyer fee simple title to the Property, subject
to the Permitted Exceptions in the form attached hereto as Exhibit N;
9.2.2a bill of sale, duly executed and acknowledged, transferring to Buyer all
of the Personal Property in the form attached hereto as Exhibit F;
9.2.3a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the landlord’s interest under the Occupancy Lease, in the
form attached hereto as Exhibit G (the “Occupancy Lease Assignment”);
9.2.4a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the landlord’s interest under the Land Lease, in the form
attached hereto as Exhibit H (the “Landlord’s Land Lease Assignment”);
9.2.5a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer the tenant’s interest under the Building Lease, in the
form attached hereto as Exhibit I (the “Tenant’s Building Lease Assignment”);
9.2.6a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer’s Tax Exemption Entity, the tenant’s interest under the
Land Lease, in the form attached hereto as Exhibit J (the “Tenant’s Land Lease
Assignment”);
9.2.7a lease assignment and assumption, duly executed and acknowledged,
transferring to Buyer’s Tax Exemption Entity, the landlord’s interest under the
Building Lease, in the form attached hereto as Exhibit K (the “Landlord’s
Building Lease Assignment”);

17

--------------------------------------------------------------------------------




9.2.8an assignment and assumption, duly executed and acknowledged, transferring
to Tax Exemption Entity, RT Urban’s interest under the Financial Agreement, in
the form attached hereto as Exhibit L (the “Financial Agreement Assignment”);
9.2.9an affidavit of Sellers stating, under penalty of perjury, its United
States taxpayer identification number and that it is not a “foreign person” as
defined in Section 1445(f)(3) of the Code, and otherwise in the form prescribed
by the Internal Revenue Service;
9.2.10executed originals or certified copies of the Occupancy Lease, the Land
Lease, the Building Lease, the Financial Agreement and the Service Contracts;
9.2.11a written notice, executed by Sellers and addressed to the Occupancy
Tenant indicating that the Property has been sold to Buyer and that any security
deposit under the Occupancy Lease has been transferred to Buyer;
9.2.12the Tenant Estoppel Certificate obtained by Sellers pursuant to Section
8.1.1 or the Seller’s Estoppel;
9.2.13an assignment and assumption of the Service Contracts, duly executed and
acknowledged, assigning and transferring to Buyer all right, title and interest
of Sellers in and to, and all post-closing obligations of the owner of the
Property under, the Service Contracts (excluding any Service Contracts
terminated prior to Closing), in the form attached hereto as Exhibit M (the
“Assignment of Service Contracts”);
9.2.14all good standing certificates and other governmental certificates (if
any) required of Sellers under the Title Commitment;
9.2.15a written notice to Escrow Agent pursuant to Section 3.1 of the Escrow
Agreement;
9.2.16an estoppel certificate from the property owners’ association under the
Declaration of Covenants and Restrictions for Colgate Center (such Declaration,
as amended, the “Declaration”), dated within thirty (30) days of the Closing
Date, certifying that: (i) no fees or assessments levied against the Property
pursuant to the Declaration are unpaid, (ii) to the knowledge of the certifying
party, the Property is not in violation of the Declaration and (iii) the
Declaration is in full force and effect. If Sellers are unable to obtain the
foregoing estoppel, then Sellers shall execute and deliver to Buyer a substitute
certificate, certifying to the matters described in clauses (i)-(iii) of this
Section 9.2.16 (such certificate, a “Sellers Declaration Estoppel”). The Sellers
Declaration Estoppel shall survive the Closing for one (1) year, and any
liability of the Sellers thereunder shall be subject to the limitations and
other conditions contained in Section 18 below. The Sellers Declaration Estoppel
delivered to Buyer hereunder shall be deemed revoked, null and void, if Sellers
subsequently receive, and deliver to Buyer, the estoppel certificate executed by
the property owners’ association as described above in this Section 9.2.16;
9.2.17with respect to the Letter of Credit, if the Occupancy Lease is in effect
as of the Closing Date, deliver to Buyer to Letter of Credit together with an
assignment of

18

--------------------------------------------------------------------------------




the Letter of Credit and such other instruments as the issuer of the Letter of
Credit shall reasonably require; and
9.2.18such other documents and instruments as Buyer or the Title Company may
reasonably request, or as may be required by law, in order to consummate the
transaction contemplated hereby.
9.3Buyer’s Closing Documentation and Requirements. At the Closing, Buyer shall
pay the Closing Payment in accordance with the provisions of this Agreement and
shall deliver the following to Sellers:
9.3.1the Occupancy Lease Assignment, the Landlord’s Land Lease Assignment, the
Landlord’s Building Lease Assignment, the Tenant’s Building Lease Assignment,
the Tenant’s Land Lease Assignment, the Financial Agreement Assignment and the
Assignment of Service Contracts, each duly executed and acknowledged by Buyer or
Buyer’s Tax Exemption Entity, as applicable;
9.3.2all good standing certificates and other governmental certificates (if any)
required of Buyer and the Buyer Tax Exemption Entity under the Title Commitment;
9.3.3a written notice to Escrow Agent pursuant to Section 3.1 of the Escrow
Agreement; and
9.3.4such other documents and instruments as Sellers may reasonably request in
order to consummate the transaction contemplated hereby.
9.4Form. All documents and instruments required hereby shall be in form and
substance reasonably acceptable to Sellers and Buyer.
9.5Possession. At the Closing, Seller shall transfer possession of the Property
to Buyer on the Closing Date in the condition required under this Agreement.
Seller shall, upon Closing, deliver to Buyer the originals (if Seller has the
originals, otherwise copies) of all consents, authorizations, variances,
licenses, permits and certificates of occupancy, if any, issued by any
governmental authority with respect to the Property, all intangible personal
property in written form, if any, all warranties and guarantees, the Lease
files, any Personal Property not located at the Property, the books and records
relating to the Property and the Leases (excluding Seller's internal books,
memoranda and other analyses with respect to the Property or the Leases) and any
other plans and specifications, certificates, licenses and approvals relating to
the Property in the possession or control of Seller, which shall become the
property of Buyer upon Closing.
10.Adjustments and Prorations. Not less than three (3) Business Days prior to
the Closing, Sellers shall determine the amounts of the prorations in accordance
with this Agreement and notify Buyer thereof. Buyer shall review and, as long as
Sellers’ proposed prorations are consistent with the terms of this Agreement,
promptly approve such determinations prior to the Closing. Thereafter, Buyer and
Sellers shall inform Escrow Agent of such amounts. The following items in this
Section 10 shall be adjusted and prorated between Sellers and Buyer as of the
day of Closing, based upon the actual number of days in the applicable month or
year:

19

--------------------------------------------------------------------------------




(a)Taxes. All real estate taxes, assessments and governmental charges, payments
in lieu of taxes (including, without limitation, annual service charges, land
taxes, administrative fees and other consideration under the terms of the
Financial Agreement) or assessments imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Buyer and Sellers with respect to the Property as of the Closing on the basis of
the fiscal year assessed. If the Closing occurs prior to the receipt by Sellers
of the tax bill for the Property for applicable tax period in which the Closing
occurs, Taxes with respect to the Property shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.
Notwithstanding the foregoing, Taxes shall not be prorated with respect to the
Property to the extent that the Occupancy Tenant is obligated to pay the full
amount of the Taxes directly to the applicable taxing authority and the
Occupancy Tenant is current with respect to such payments. Sellers, not Buyer,
shall be responsible for any supplemental taxes or omitted assessments relating
to the period prior to the Closing Date, regardless of when such supplemental
taxes or omitted assessments are actually assessed, and Sellers shall promptly
pay such amounts so as to avoid any enforcement by the applicable governmental
authorities for payment; provided, however, that if in connection with obtaining
the City’s Consent or otherwise, the City shall issue a writing indicating that
it does not believe that any supplemental taxes or omitted assessments are or
will become due for the period prior to the Closing Date, then Sellers’
liability under this sentence shall be subject to the limitation on liability
set forth in Section 18. The obligations set forth in this Section 10(a) shall
survive the Closing for a period of one (1) year after the Closing Date.
(b)Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year on the basis of the fiscal year assessed. The parties
shall make the appropriate adjusting payment between them within thirty (30)
days after presentment to Sellers of Buyer’s calculation and appropriate back-up
information. The provisions of this Section 10(b) shall survive the Closing for
a period of one (1) year after the Closing Date.
(c)Rents, Income and Other Expenses. Rents and any other amounts paid to Sellers
by the Occupancy Tenant shall be prorated as of 11:59 P.M. on the day preceding
the Closing Date and be adjusted against the Purchase Price on the basis of a
schedule which shall be prepared by Sellers and delivered to Buyer for Buyer’s
review and approval prior to Closing. Sellers and Buyer shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Occupancy Lease received as of the Closing Date so that, at Closing,
Sellers will receive monthly basic rent payments through the day prior to the
Closing Date and Sellers will receive reimbursement for all expenses paid by
Sellers through the day prior to the Closing Date (including, without
limitation, Taxes, unless full taxes are paid by the Occupancy Tenant directly
to the applicable taxing authority) (such expenses shall be reasonably estimated
if not ascertainable as the Closing Date and then shall be re-adjusted as
provided in (e) below when actual amounts are determined) to the extent received
or paid, as applicable, as of the Closing Date. Buyer agrees to pay to Sellers,
upon receipt, any rents or other payments made by the Occupancy Tenant that
apply to periods prior to Closing but which are received by Buyer after Closing
and Sellers agree to pay to Buyer, upon receipt, any rents or other payments
made by the Occupancy Tenant that apply to periods on and after the Closing but
which are received by Sellers after Closing; provided, however, that, in all
cases, any rents or other payments made by the Occupancy Tenant received by
Buyer or Sellers after Closing shall be applied first to any amounts then due
and owed to Buyer by the

20

--------------------------------------------------------------------------------




Occupancy Tenant with the balance, if any, paid over to Sellers to the extent of
delinquencies existing on the date of Closing. Buyer agrees to use commercially
reasonable efforts, short of threatening or actually filing litigation or
termination of the Occupancy Lease, to collect from the Occupancy Tenant on
behalf of Sellers any rents or other charges payable with respect to the
Occupancy Lease that are delinquent or past due as of the Closing Date. Upon
collection of any such delinquent or past due amounts, Buyer shall promptly
remit the same to Sellers. Buyer will keep Sellers reasonably apprised of the
progress of any such collection efforts by Buyer on behalf of Sellers. The
provisions of this Section 10(c) shall survive the Closing.
(d)Leasing Commissions. Except as otherwise set forth herein, (i) Sellers shall
pay all leasing commissions payable under the Occupancy Lease and attributable
to periods prior to the Effective Date, and (ii) if such amounts have not been
paid in full on or before Closing, Buyer shall receive a credit against the
Purchase Price in the aggregate amount of all such leasing commissions remaining
unpaid at Closing, and Buyer shall assume the obligation to pay amounts after
Closing. Buyer shall be responsible for the payment of all leasing commissions
(i) as a result of any renewals or extensions or expansions of the Occupancy
Lease entered into after the Effective Date hereof in accordance with Section
14. The provisions of this Section 10(d) shall survive the Closing.
(e)Operating Expenses; Year End Reconciliation. Installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable by Sellers as of the
Closing Date shall be prorated as of the Closing Date and adjusted against the
Purchase Price, provided that within ninety (90) days after the Closing, Buyer
and Sellers will make a further adjustment for such expenses which may have
accrued or been incurred prior to the Closing Date, but which were not paid as
of the Closing Date. In addition, within ninety (90) days after the close of the
fiscal year used in calculating the pass-through to the Occupancy Tenant of
operating expenses and/or common area maintenance costs under the Occupancy
Lease (where such fiscal year includes the Closing Date), Sellers and Buyer
shall re-prorate on a fair and equitable basis all rents and income prorated
pursuant to this Section 10 as well as all expenses prorated pursuant to this
Section 10. The provisions of this Section 10(e) shall survive the Closing.
(f)Security Deposits. The following adjustments to the Purchase Price shall be
made between the parties at the Closing: (a) Buyer shall be credited and Sellers
charged with outstanding cash security deposits or advance rentals, if any, made
by the Occupancy Tenant under the Occupancy Lease, and (b) Sellers shall be
credited and Buyer charged with transferable deposits under the Service
Contracts.
(g)Code Credit. Buyer shall be credited, and Sellers charged, with the Code
Credit, if applicable.
(h)Colgate Center. Any assessments or other charges imposed against the Property
pursuant to the Declaration of Covenants and Restrictions for the Colgate Center
shall

21

--------------------------------------------------------------------------------




be prorated between Buyer and Sellers as of the Closing on the basis of the
fiscal period relating thereto.
11.Expenses.
11.1Expenses. Buyer shall pay (a) the premium for the Title Policy and the cost
of all endorsements and any extended coverage obtained by Buyer thereunder;
(b) the cost of the New Survey; (c) one-half (1/2) of all escrow fees and
expenses charged by Escrow Agent; (d) all recording fees on any document
recorded pursuant to this Agreement; (e) the realty transfer fee/mansion tax
imposed by N.J.S.A. 46:15-7.2, if any, due from purchasers pursuant to Form
RTF-IEE (Affidavit of Consideration for Use By Buyer); (f) one-half (1/2) of the
administrative or transfer fee charged by the City in connection with the
assignment of the Financial Agreement to Buyer; (g) with respect to the
prepayment or defeasance of the Existing Loan, all prepayment charges (including
the Yield Maintenance Premium) and defeasance related costs and expenses,
whichever is applicable, and in the case of a defeasance of the Existing Loan,
the fees of the defeasance consultant; (h) all state and county transfer taxes
with respect to the transaction contemplated hereby, including, without
limitation, those imposed pursuant to N.J.S.A. 46:15-7 and 7.1; and (i) except
as set forth herein, all other costs incidental to the Closing. Sellers shall
pay (a) one-half (1/2) of the administrative or transfer fee charged by the City
in connection with the assignment of the Financial Agreement to Buyer; (b)
one-half (1/2) of all escrow fees and expenses charged by the Escrow Agent; (c)
all recording charges in connection with the release of any mortgages
encumbering the Property; and (d) if required, all payments to the City under
Section 8.3 of the Financial Agreement.
11.2Attorney’s Fees. Each party shall pay its own attorney’s fees and all of its
other expenses, except as otherwise expressly set forth herein.
12.Risk of Loss; Casualty and Eminent Domain.
12.1Casualty. If, prior to the Closing, the Property is damaged by fire,
vandalism, acts of God or other casualty or cause, Sellers shall promptly give
Buyer notice of any such damage (the “Damage Notice”), together with Sellers’
estimate of the cost and period of repair and restoration. In any such event:
(a) in the case of damage to the Property of less than Two Million and No/100
Dollars ($2,000,000.00) and from a risk covered by insurance maintained with
respect to the Property, Buyer shall take the Property at the Closing as it is
together with any applicable insurance proceeds or the right to receive the
same; or (b) in the case of either (i) damage to the Property of Two Million and
No/100 Dollars ($2,000,000.00) or more or (ii) damage to the Property from a
risk not covered by insurance, Buyer shall have the option of (x) taking the
Property at the Closing in accordance with item (a) above or (y) terminating
this Agreement. If, pursuant to the preceding sentence, Buyer is either
obligated or elects to take the Property as it is together with any applicable
insurance proceeds or the right to receive the same, (A) Sellers agrees to
cooperate with Buyer in any loss adjustment negotiations, legal actions and
agreements with the insurance company, and to assign to Buyer at the Closing its
rights to any such insurance proceeds with respect to such claim and will not
settle any insurance claims or legal actions relating thereto without Buyer’s
prior written consent, which consent shall not be unreasonably withheld or
delayed; and (B) an amount equal to any deductible from the insurance proceeds
shall be credited against the Closing Payment.

22

--------------------------------------------------------------------------------




12.2Eminent Domain. If, prior to the Closing, all or substantially all of the
Property is taken by eminent domain, this Agreement shall be terminated without
further act or instrument. If a material part of the Property is so taken, Buyer
shall have the option, by written notice given to Sellers within fifteen (15)
days after receiving notice of such taking, to terminate this Agreement. If
Buyer does not elect to terminate this Agreement, it shall remain in full force
and effect and Seller shall assign, transfer and set over to Buyer at the
Closing all of Sellers’ right, title and interest in and to any awards that may
be made for such taking. Notwithstanding anything to the contrary contained
herein, if less than a material part of the Property is so taken, Buyer shall
proceed with the Closing and take the Property as affected by such taking,
together with all awards or the right to receive same. For the purposes of this
Section, a part of the Property shall be deemed “material” if it (i) includes
any of the buildings or structures at the Property or (ii) otherwise (on a
permanent basis) materially restricts ingress and egress to and from the
Property.
12.3Termination. If, prior to the Closing, this Agreement is terminated pursuant
to this Section, the Deposit, including all interest earned thereon, shall be
promptly returned to Buyer and the parties hereto shall be released from all
further obligations and liabilities hereunder, except with respect to the
Surviving Obligations.
13.Broker. Buyer and Sellers represent and warrant to each other that neither
they nor their affiliates have dealt with any broker, finder or the like in
connection with the transaction contemplated by this Agreement other than
Cushman & Wakefield of New Jersey, Inc. (the “Broker”). At the Closing, Sellers
shall pay a commission to the Broker pursuant to a separate agreement. Buyer and
Sellers each agrees to indemnify, defend and hold the other harmless from and
against all loss, expense (including reasonable attorneys’ fees and court
costs), damage and liability resulting from the claims of any other broker or
finder (including anyone claiming to be a broker or finder) on account of any
services claimed to have been rendered to the indemnifying party in connection
with the transaction contemplated by this Agreement. The provisions of this
Section shall survive the Closing or the earlier termination of this Agreement.
14.Management of the Property. Between the Effective Date of this Agreement and
the Closing Date: (i) Sellers shall cause the Property to be operated,
maintained and managed in a manner consistent with the present management of the
Property; (ii) Sellers shall not enter into or amend any contract or agreement
(except for renewals of expiring Service Contracts that are terminable without
cost upon prior notice of thirty (30) days or less) that would remain binding on
the owner of the Property after the Closing without the prior written consent of
Buyer, which consent shall not be unreasonably withheld or delayed; provided
that no consent shall be required for any contract that is terminable without
cost upon prior notice of thirty (30) days or less; provided further, however,
that Buyer may withhold its consent in its sole and absolute discretion to any
new contract or agreement or amendment thereto that would remain binding on the
owner of the Property after the Closing; and (iii)  Sellers shall not enter into
any renewal, amendment or expansion of the Occupancy Lease or any new leases
without the prior written consent of Buyer, which consent Buyer may withhold in
its sole and absolute discretion and which consent shall be deemed to have been
withheld if Buyer fails to disapprove any renewal, amendment or expansion of the
Occupancy Lease or any new lease submitted to it by Sellers during such time
period within five (5) Business Days after Buyer’s receipt thereof. On or prior
to the Closing,

23

--------------------------------------------------------------------------------




Seller shall give notices to cancel each of the Service Contracts listed in a
written notice delivered to Seller by Buyer no later than two (2) Business Days
prior to the Closing Date. Buyer acknowledges that some or all of the Service
Contracts in effect as of the Effective Date of this Agreement may require not
less than thirty (30) days advance notice of cancellation, and therefore, some
or all of the requested Service Contracts may remain effective following the
Closing Date, in which case: (i) Seller shall assign such Service Contracts to
Buyer at Closing; and (ii) Buyer shall be responsible for all payments required
to be made under such Service Contracts for the period from the Closing Date
through and including the date on which such Service Contracts terminate.
15.Defaults.
15.1BY BUYER. IF, PRIOR TO THE CLOSING, BUYER IS IN MATERIAL DEFAULT WITH
RESPECT TO, OR BREACHES OR FAILS TO PERFORM ONE OR MORE OF THE REPRESENTATIONS,
COVENANTS, WARRANTIES OR OTHER TERMS OF THIS AGREEMENT, AND SUCH DEFAULT, BREACH
OR FAILURE IS NOT CURED OR REMEDIED WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF WRITTEN NOTICE THEREOF GIVEN BY SELLERS TO BUYER, SELLERS MAY, AS THEIR SOLE
REMEDY, TERMINATE THIS AGREEMENT AND RECEIVE THE DEPOSIT AND ALL INTEREST EARNED
THEREON FROM THE ESCROW AGENT, AS LIQUIDATED DAMAGES, IN WHICH EVENT THIS
AGREEMENT SHALL BE DEEMED NULL AND VOID AND THE PARTIES SHALL BE RELEASED FROM
ALL FURTHER OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT, EXCEPT WITH
RESPECT TO THE SURVIVING OBLIGATIONS AND THE WITHDRAWAL REQUEST. IT IS
RECOGNIZED BY SELLERS AND BUYER THAT THE DAMAGES SELLERS WILL SUSTAIN BY REASON
OF BUYER’S DEFAULT, BREACH OR FAILURE WILL BE SUBSTANTIAL, BUT DIFFICULT, IF NOT
IMPOSSIBLE, TO ASCERTAIN. THE DEPOSIT HAS BEEN DETERMINED BY THE PARTIES AS A
REASONABLE SUM FOR DAMAGES.
15.2BY SELLERS. IF, PRIOR TO THE CLOSING, IF ANY SELLER IS IN DEFAULT WITH
RESPECT TO, OR BREACHES, OR FAILS TO PERFORM ONE OR MORE OF THE REPRESENTATIONS,
COVENANTS, WARRANTIES OR OTHER TERMS OF THIS AGREEMENT, AND SUCH DEFAULT, BREACH
OR FAILURE IS NOT CURED OR REMEDIED WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF WRITTEN NOTICE THEREOF GIVEN BY BUYER TO SELLERS, BUYER MAY EITHER
(A) TERMINATE THIS AGREEMENT, IN WHICH EVENT THE DEPOSIT AND ALL INTEREST EARNED
THEREON SHALL BE RETURNED BY THE TITLE COMPANY TO BUYER AND THE PARTIES SHALL BE
RELEASED FROM ALL FURTHER OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT,
EXCEPT WITH RESPECT TO THE SURVIVING OBLIGATIONS, OR (B) COMMENCE WITHIN SIXTY
(60) DAYS AFTER THE DATE THE CLOSING WAS TO HAVE OCCURRED AND DILIGENTLY
PROSECUTE AN ACTION IN THE NATURE OF SPECIFIC PERFORMANCE. IF AN ACTION IN THE
NATURE OF SPECIFIC PERFORMANCE IS NOT AN AVAILABLE REMEDY OR IF BUYER ELECTS TO
COMMENCE SUCH ACTION AND IS UNSUCCESSFUL, THEN THE DEPOSIT (INCLUDING ALL
INTEREST AND INCOME) WILL BE RETURNED TO BUYER AND THE PARTIES RELEASED

24

--------------------------------------------------------------------------------




FROM THEIR OBLIGATIONS UNDER THIS AGREEMENT (EXCEPT THOSE THAT EXPRESSLY SURVIVE
TERMINATION OF THIS AGREEMENT). THE REMEDIES SET FORTH ABOVE SHALL BE BUYER’S
SOLE REMEDIES ARISING FROM A DEFAULT, BREACH OR FAILURE TO PERFORM BY SELLERS.
16.Notices. Any notice, demand, consent, authorization or other communication
(collectively, a “Notice”) which either party is required or may desire to give
to or make upon the other party pursuant to this Agreement shall be effective
and valid only if in writing, signed by the party giving such Notice, and
delivered personally (upon an officer of the other party or to such individual
as may be noted in the addresses stated below) to the other party or sent by a
nationally recognized overnight courier or by registered or certified mail of
the United States Postal Service, return receipt requested, and addressed to the
other party as follows (or to such other address or person as either party or
person entitled to notice may by Notice to the other specify) or sent by email
in PDF format to the email address below, read receipt requested, and followed
by a hard copy notice received by the second business day following the email
notice (in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such email notice):
To Sellers:
RT 70 Hudson, LLC and
RT 70 Hudson Urban Renewal, LLC
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com
 
 
 
and to:


Troutman Sanders LLP
875 Third Avenue
New York, New York 10022
Attention: Jeffrey H. Weitzman, Esq.
Telephone: (212) 704-6077
Email: jeffrey.weitzman@troutmansanders.com
 
 
To Buyer:
c/o Spear Street Capital, LLC
One Market Plaza, Spear Tower, Suite 4125
San Francisco, California 94105
Attention: Mr. Rajiv Patel
Telephone: (415) 222 7422
Facsimile: (415) 856-0348
Email: rpatel@spearstreetcapital.com


25

--------------------------------------------------------------------------------




 
with a copy to:


Spear Street Capital, LLC
450 Lexington Avenue, 39th Floor
New York, NY 10017
Attention: Ms. Laura Dunn
Telephone: (212) 488-5511
Facsimile: (212) 488-5520
Email: ldunn@spearstreetcapital.com
 
 
 
and with a copy to


Coblentz Patch Duffy & Bass LLP
One Montgomery Street, 30th Floor
San Francisco, California 94104
Attention: J. Gregg Miller, Esq.
Telephone: (415) 772-5736
Facsimile: (415) 989-1663
Email: gmiller@coblentzlaw.com
 
 
To Escrow Agent:
First American Title Insurance Company
National Commercial Services
666 Third Avenue
New York, New York 10017
Attention: Jennifer Panciera
Telephone:(212) 850-0653
Email: JPanciera@firstam.com

Unless otherwise specified, notices shall be deemed given when received, but if
delivery is not accepted, on the earlier of the date delivery is refused or the
third day after the same is deposited with the United States Postal Service.
Notices given by counsel to the Buyer shall be deemed given by Buyer and notices
given by counsel to the Sellers shall be deemed given by Sellers.
17.Assignment. This Agreement and all rights of Buyer arising hereunder shall
not be assigned, sold, pledged or otherwise transferred by Buyer in whole or in
part, without the prior written consent of Sellers, which consent may be
withheld in the sole discretion of Sellers. Notwithstanding the foregoing, Buyer
may assign this Agreement and all of its rights hereunder to an Affiliate. Any
assignment permitted or consented to hereunder shall be effected by a written
assignment and assumption agreement between Buyer and its assignee (with a fully
executed counterpart thereof to be delivered to Sellers at or prior to the
Closing) and Buyer shall continue to remain liable hereunder jointly and
severally with such assignee.
18.Limitation of Liability. Notwithstanding anything to the contrary contained
herein, after the Closing: (a) the maximum aggregate liability of Sellers, and
the maximum aggregate amount which may be awarded to and collected by Buyer
(including, without limitation, for any breach of any representation, warranty
and/or covenant by any Seller or any

26

--------------------------------------------------------------------------------




indemnity of Buyer given by any Seller) under this Agreement or any documents
executed pursuant hereto or in connection herewith (collectively, the “Other
Documents”), shall under no circumstances whatsoever exceed One Million Seven
Hundred Fifty Thousand and No/100 Dollars ($1,750,000.00); and (b) no claim by
Buyer alleging a breach by any Seller of any representation, warranty and/or
covenant of any Seller contained herein or in any of the Other Documents may be
made, and Sellers shall not be liable for any judgment in any action based upon
any such claim, unless and until such claim, either alone or together with any
other claims by Buyer alleging a breach by any Seller of any such
representation, warranty and/or covenant is for an aggregate amount in excess of
Fifty Thousand Dollars and No/100 Dollars ($50,000.00) (the “Floor Amount”), in
which event Sellers’ liability respecting any such claim or claims shall be for
the entire amount thereof, subject to the limitation set forth in clause (a)
above. Notwithstanding the foregoing, the cap and Floor Amount on Seller’s
liability provided for in this Section 18 shall not apply to any claims made by
Buyer for amounts owed by Seller under Section 10 (Adjustments; Prorations),
Section 12 (Risk of Loss), Section 13 (Brokers) and Section 19.18 (Attorneys’
Fees). This provision shall expressly survive the Closing or the termination of
this Agreement.
19.General Provisions.
19.1Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto.
19.2Gender and Number. Whenever the context so requires, the singular number
shall include the plural and the plural the singular, and the use of any gender
shall include all genders.
19.3Entire Agreement. This Agreement contains the complete and entire agreement
between the parties respecting the transaction contemplated herein and
supersedes all prior negotiations, agreements, representations and
understandings, if any, between the parties respecting such matters.
19.4Counterparts. This Agreement may be executed in any number of original
counterparts, all of which evidence only one agreement and only one of which
need be produced for any purpose.
19.5Modifications. This Agreement may not be modified, discharged or changed in
any respect whatsoever, except by a further agreement in writing duly executed
by Buyer and Sellers. However, any consent, waiver, approval or authorization
shall be effective if signed by the party granting or making such consent,
waiver, approval or authorization.
19.6Exhibits. All exhibits referred to in this Agreement are incorporated herein
by reference and shall be deemed part of this Agreement for all purposes as if
set forth at length herein.
19.7Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New Jersey. Sellers and Buyer hereby irrevocably
agree that all actions or proceedings in any way, manner or respect, arising out
of or from or related to this Agreement shall be litigated in courts located
within the State of New Jersey. Sellers and

27

--------------------------------------------------------------------------------




Buyer hereby consent and submit to the jurisdiction of any state court located
within the County of Hudson or federal court located within the State of New
Jersey. Each party hereby irrevocably waives any right it may have to transfer
or change the venue of any litigation brought against it by the other party in
accordance with this Section.
19.8No Recordation. This Agreement shall not be recorded. Violation of this
provision by Buyer shall automatically terminate this Agreement and entitle
Sellers to receive the Deposit without further action, consent or release from
Buyer first being required, and to such other remedies available at law or in
equity.
19.9Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope, meaning or
intent of this Agreement.
19.10Severability. The invalidation or unenforceability in any particular
circumstance of any of the provisions of this Agreement shall in no way affect
any of the other provisions hereof, which shall remain in full force and effect.
19.11No Joint Venture. This Agreement shall not be construed as in any way
establishing a partnership, joint venture, express or implied agency, or
employer-employee relationship between Buyer and Sellers.
19.12No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto, their respective successors and permitted assigns, and no other
person or entity shall be entitled to rely upon or receive any benefit from this
Agreement or any term hereof.
19.13Survival. Except as otherwise expressly set forth herein, the covenants,
warranties, representations and indemnities of Sellers and Buyer contained in
this Agreement shall not survive the Closing.
19.14Public Disclosure. Except to the extent required by applicable statute, law
rule, regulation, regulatory practice, subpoena or Authorities, neither Sellers
nor Buyer shall make any public disclosure of the transaction contemplated by
this Agreement, except as reasonably necessary to carry out the objectives of
this Agreement, without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, after the Closing, Sellers and Buyer shall be permitted to issue a
press release describing the transaction contemplated by this Agreement, the
name of the Buyer, the location and description of the Property, the date of
Closing and the Purchase Price.
19.15WAIVER OF TRIAL BY JURY. THE RESPECTIVE PARTIES HERETO SHALL AND HEREBY DO
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AND AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR FOR THE ENFORCEMENT OF
ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE.

28

--------------------------------------------------------------------------------




19.16Execution. The submission of this Agreement for examination does not
constitute an offer by or to either party. This Agreement shall be effective and
binding only after due execution and delivery by the parties hereto. For
purposes of this Agreement, the term “Effective Date” shall mean the date on
which this Agreement is executed by the later to sign of Sellers and Buyer (as
indicated on the signature page of this Agreement) and such party’s executed
counterpart is received by the other party by overnight courier, facsimile
transmission or e‑mail transmission, and said date shall be inserted at the top
of Page 1 of this Agreement. Signatures to this Agreement transmitted by e-mail
or PDF shall be valid and effective to bind the party so signing. A copy of the
electronic mail or PDF shall also be sent to the intended addressee by one of
the means described in Section 16 above, in any case with all charges prepaid,
addressed to the appropriate party at its address provided herein.
19.17Holiday or Weekend. If the date for performance or the expiration of any
time period under this Agreement, including, without limitation, the time period
for giving notice under Section 16, is on a Saturday, Sunday or federal legal
holiday, then the date for performance or the expiration of the time period
shall be the next day which is not a Saturday, Sunday or federal legal holiday.
19.18Attorney’s Fees/Damages. In the event either party defaults in the
performance of any of the terms of this Agreement and the other party employs
attorney(s) in connection therewith, the defaulting party agrees to pay the
prevailing party’s reasonable attorneys’ fees (calculated at such attorneys’
reasonable and customary hourly rates and without regard to the amount in
controversy) and costs of litigation.
19.19Further Assurances. From and after the date of this Agreement (including,
without limitation, following the Closing Date), Sellers and Buyer agree to do
such things, perform such acts, and make, execute, acknowledge and deliver such
documents as may be reasonably necessary or proper and usual to complete the
transactions contemplated by this Agreement and to carry out the purpose of this
Agreement in accordance with this Agreement.
19.20Exclusivity. During the term of this Agreement, Sellers shall not offer the
Property (or any Seller’s interest therein) for sale, solicit other offers to
purchase the Property (or any Seller’s interest therein), or accept offers for
the transfer of all or any portion of the Property or all or any portion of any
Seller’s interest therein.
20.Bulk Sales Notice. Buyer shall have the right to comply with N.J.S.A.
54:32B-22(c) and N.J.S.A. 54:50-38 (the “Bulk Sales Law”) by delivering a
Notification of Sale, Transfer, or Assignment in Bulk (Form C-9600) (the “Tax
Notification”) to the Director (the “Director”) of the Division of Taxation of
the State of New Jersey Department of the Treasury (the “Division”) by
registered or certified mail or overnight delivery at least ten (10) business
days prior to Closing. Sellers shall cooperate in connection with such
compliance and shall provide all information necessary for Buyer to complete the
Tax Notification, including, but not limited to, completion and filing of the
Asset Transfer Tax Declaration Form (Form TTD) with the Director. Receipt of a
letter from the Director setting forth whether a tax escrow is required or that
no tax escrow is required shall be a condition precedent to Buyer’s obligation
to close. If the Director informs Buyer that an escrow is required for a
possible claim for taxes, including any interest and penalties thereon (the
“Claim”) and the maximum amount thereof (the

29

--------------------------------------------------------------------------------




“Deficiency”), then Buyer and Sellers shall close as scheduled and without
delay, the amount of the Deficiency shall be withheld from the Purchase Price
and held and released by Escrow Agent pursuant to an escrow agreement in a form
reasonably acceptable to Buyer and Sellers (“Tax Escrow”), If, after Closing,
the Director demands payment of all or any portion of the Deficiency on behalf
of Sellers, then Buyer shall direct the Escrow Agent to release to the Division
of Taxation such amount from the Tax Escrow. If the Director sends a clearance
letter informing Buyer that the Deficiency has been fully paid and that neither
of Buyer or Sellers have any further liability for the Deficiency, then Buyer
shall direct the Escrow Agent to release such difference to Sellers.
Notwithstanding anything to the contrary contained herein, Sellers shall have
the right to negotiate with the Director regarding the Claim and the Deficiency;
provided , however, that such negotiation shall not delay for more than ten (10)
Business Days any demand for payment made by the Division or subject Buyer to
any liability or penalty and, except as hereinabove, provided, Buyer and the
Escrow Agent shall be entitled to comply with all instructions of the Director
and make any payment required by the Division from the Tax Escrow. Sellers shall
indemnify and hold Buyer harmless from any actual losses, claims, liabilities
and expenses (including reasonable attorney’s fees) with respect to any tax
liability of Seller owed to the State of New Jersey under the Bulk Sales Law
(the foregoing indemnity shall survive the Closing for a period of one (1) year
after the Closing Date).
[SIGNATURE PAGE TO FOLLOW]



30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this instrument to be executed as of
the date first above written.
SELLERS:
RT 70 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Philip L. Kianka    
Name: Philip L. Kianka    
Title: Executive Vice President    


Date: November 9, 2015


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
By: /s/ Philip L. Kianka    
Name: Philip L. Kianka    
Title: Executive Vice President    


Date: November 9, 2015


BUYER:
SSC IV INVESTOR, LLC
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    


Date:    November 5, 2015


SSC V INVESTOR, LLC
a Delaware limited liability company




By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    


Date:    November 5, 2015





31

--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
Blanket Description
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:
COMMENCING at the intersection of the easterly Right of Way line of Greene
Street and the southerly Right of Way line of York Street and running along the
southerly Right of Way line of York Street south 81 degrees 47 minutes 01 second
east, a distance of 470.000 feet to a point on the easterly Right of Way line of
Hudson Street;
THENCE along the easterly Right of Way line of Hudson Street south 8 degrees 12
minutes 59 seconds west, a distance of 280.42 feet to the point of beginning;
thence
1. Along the southerly Right of Way line of Grand Street south 81 degrees 47
minutes 01 second east, a distance of 280.00 feet to a point lying on the
southerly Right of Way line of the former Grand Street; thence
2. South 8 degrees 12 minutes 59 seconds west, a distance of 201.47 feet to a
point; thence
3. North 81 degrees 47 minutes 01 second west, a distance of 280.00 feet to a
point lying on the easterly Right of Way line of Hudson Street; thence
4. Along the easterly Right of Way line of Hudson Street north 8 degrees 12
minutes 59 seconds east, a distance of 201.47 feet to the point of BEGINNING.
Together with the benefits of the Colgate Center Declaration of Covenants and
Restrictions dated 1/28/00 and recorded 2/2/00 in Deed Book 5565 Page 145 and
all amendments and supplements thereto.
For information only: Said premises are known as 70 Hudson Street (a/k/a 66-80
Hudson Street), Jersey City, New Jersey and designated as Lot 30 in Block 5 as
shown on the Official Tax Map of the City of Jersey City, County of Hudson.
Parcel A - (Former Lot 6):
DESCRIPTION
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:
COMMENCING at the intersection of the easterly Right of Way line of Greene
Street and the southerly Right of Way line of York Street and running along the
southerly Right of Way line of

A-1

--------------------------------------------------------------------------------




York Street south 81 degrees 47 minutes 01 seconds east, a distance of 470.00
feet to a point on the easterly Right of Way line of the former Hudson Street;
THENCE along the easterly Right of Way line of the former Hudson Street south 8
degrees 12 minutes 59 seconds west, a distance of 280.42 feet to the point of
beginning; thence
1. Along the southerly Right of Way line of the former Grand Street south 81
degrees 47 minutes 01 second east, a distance of 250.00 feet to a point lying on
the southerly Right of Way line of the former Grand Street; thence
2. South 8 degrees 12 minutes 59 seconds west, a distance of 201.47 feet to a
point lying on the northerly Right of Way line of the former Sussex Street;
thence
3. Along the northerly Right of Way line of the former Sussex Street north 81
degrees 47 minutes 01 second west, a distance of 250.00 feet to a point lying on
the easterly Right of Way line of the former Hudson Street; thence
4. Along the easterly Right of Way line of the former Hudson Street north 8
degrees 12 minutes 59 seconds east, a distance of 201.47 feet to the point of
beginning.
For information only: Said premises are shown as part of Site 2 on a Subdivision
and Lot Consolidation Plan prepared by Langan Engineering and Environmental
Services filed 6/22/99 in the Hudson County Register’s Office as map number
3710.
Parcel B - (Former Lot 27):
DESCRIPTION
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:
COMMENCING and beginning at the intersection of the easterly terminus of Grand
Street and the southerly line of Grand Street; thence,
1. South 81 degrees 47 minutes 01 second east, a distance of 30.00 feet; thence
2. South 08 degrees 12 minutes 59 seconds west, a distance of 201.47 feet;
thence
3. North 81 degrees 47 minutes 01 second west, a distance of 30.00 feet; thence
4. North 08 degrees 12 minutes 59 seconds east, a distance of 201.47 feet to the
point of BEGINNING.
This description is prepared in accordance with a plan prepared by Langan
Engineering and Environmental Services, Inc., Elmwood Park, New Jersey, Job No.
1073701, dated 3/12/00, Drawing No. 07.01, titled Colgate Center.



A-2

--------------------------------------------------------------------------------




EXHIBIT B
ESCROW AGREEMENT
ESCROW AGREEMENT made as of the _____ day of ________, 2015 by and among RT 70
HUDSON, LLC, a Delaware limited liability company, and RT 70 HUDSON URBAN
RENEWAL, LLC, a New Jersey limited liability company, each having an office c/o
Chambers Street Properties at 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542 (collectively, “Sellers”), _______________________,
_________________, having an office at ___________________________________
(“Buyer”), and First American Title Insurance Company, having an office at 666
Third Avenue, New York, New York 10017 (“Escrow Agent”).
RECITALS:
A.Sellers and Buyer have entered into that certain Agreement of Purchase and
Sale of even date herewith (the “Agreement”) with respect to the Property.
Pursuant to Section 2.2 of the Agreement, Buyer will deposit with Escrow Agent
the amount of $8,000,000.00 (the “Deposit”) by wire transfer of immediately
available funds within two (2) Business Days after the Effective Date.
B.Buyer and Sellers desire that Escrow Agent hold the Deposit in escrow until
the Closing (as defined in the Agreement) or the sooner termination of the
Agreement, on the terms and subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions.
Unless otherwise defined in this Escrow Agreement, all capitalized terms used
herein shall have the same meanings as set forth in the Agreement.
2.Investment of Deposit.
Promptly upon receipt thereof, Escrow Agent shall acknowledge to Sellers and
Buyer receipt of the Deposit. Escrow Agent shall promptly invest the Deposit in
an interest-bearing money market account unless otherwise instructed in writing
by Sellers and Buyer. All interest earned on the Deposit shall be paid to the
party entitled to receive the Deposit pursuant to the Agreement.
Each of Sellers and Buyer has contemporaneously delivered to Escrow Agent a
completed Form W‑9 to be held by Escrow Agent and submitted on behalf of the
applicable party to the Internal Revenue Service following disbursement of the
Deposit.

B-1

--------------------------------------------------------------------------------




3.Disbursement of Deposit.
Escrow Agent shall hold and disburse the Deposit upon the following terms and
conditions:
3.1Escrow Agent shall disburse the Deposit and all interest earned thereon to
Sellers upon receipt of a Notice (as hereinafter defined) signed by Sellers and
Buyer and stating that the Closing has been consummated.
3.2Escrow Agent shall disburse the Deposit and all interest earned thereon to
Buyer promptly upon receipt of a Notice demanding disbursement thereof signed by
Buyer and stating that either Sellers has defaulted in the performance of its
obligations under the Agreement or that Buyer is otherwise entitled to the
return of the Deposit and interest thereon pursuant to the provisions of the
Agreement; provided, however, that Escrow Agent shall not comply with such
demand until at least five (5) business days after the date on which Escrow
Agent shall have given a copy of such Notice to Sellers, nor thereafter
following such five (5) business day period if Escrow Agent shall have received
a Notice of objection from Sellers given within such five (5) business day
period in accordance with the provisions of Section 3.4 hereof.
3.3Escrow Agent shall disburse the Deposit and all interest earned thereon to
Sellers promptly upon receipt of a Notice demanding disbursement thereof signed
by Sellers and stating that Buyer has defaulted in the performance of its
obligations under the Agreement or that Sellers are otherwise entitled to the
payment of the Deposit and interest thereon pursuant to the provisions of the
Agreement; provided, however, that Escrow Agent shall not comply with such
demand until at least five (5) business days after the date on which Escrow
Agent shall have given a copy of such Notice to Buyer, nor thereafter following
such five (5) business day period if Escrow Agent shall have received a Notice
of objection from Buyer given within such five (5) business day period in
accordance with the provisions of Section 3.4 hereof.
3.4Upon receipt of a Notice demanding disbursement of the Deposit and interest
thereon made by Buyer or Sellers pursuant to Section 3.2 or 3.3 hereof, Escrow
Agent shall promptly give a copy thereof to the other party. The other party
shall have the right to object to the disbursement of the Deposit and interest
thereon by giving Notice of objection to Escrow Agent within five (5) business
days after the date on which Escrow Agent gives such copy of the Notice to the
other party, but not thereafter. Upon receipt of such Notice of objection,
Escrow Agent shall promptly give a copy thereof to the party who made the
written demand.
4.Disputes.
4.1If (i) Escrow Agent shall have received a Notice of objection as provided for
in Section 3.4 hereof within the time therein prescribed or (ii) any other
disagreement or dispute shall arise among the parties or any other persons
resulting in adverse claims and demands being made for the Deposit and interest
thereon whether or not litigation has been instituted, then and in any such
event, Escrow Agent shall refuse to comply with any claims or demands for the
Deposit and shall continue to hold the same and all interest earned thereon
until it receives either (x) a Notice executed by Buyer and Sellers and
directing the disbursement of

B-2

--------------------------------------------------------------------------------




the Deposit and all interest earned thereon or (y) a final nonappealable order
of a court of competent jurisdiction, entered in an action, suit or proceeding
in which Buyer and Sellers are parties, directing the disbursement of the
Deposit and all interest earned thereon, in either of which events Escrow Agent
shall then disburse the Deposit and all interest earned thereon in accordance
with such direction. Escrow Agent shall not be or become liable in any way or to
any person for its refusal to comply with any such claims and demands unless and
until it has received such direction. Upon compliance with such direction,
Escrow Agent shall be released of and from all liability hereunder, except for
the bad faith, gross negligence or willful misconduct of Escrow Agent.
4.2Escrow Agent may institute or defend any action or legal process involving
any matter referred to herein which in any manner affects it or its duties and
liabilities hereunder, but Escrow Agent shall not be required to institute or
defend such action or process unless or until requested to do so by both Buyer
and Sellers and then only upon receipt of an indemnity in such amount, and of
such character, as it may reasonably require against any and all claims,
liabilities, judgments, reasonable attorneys’ fees and other expenses of every
kind in relation thereto. All reasonable costs and expenses incurred by Escrow
Agent in connection with any such action or process are to be paid by the
non‑prevailing party.
5.Fees of Escrow Agent.
Except as set forth in Section 4.2 hereof, all fees and expenses, if any, of
Escrow Agent hereunder shall be shared equally between Buyer and Seller.
6.Duties of Escrow Agent.
It is agreed that the duties of Escrow Agent are only as herein specifically
provided, and that Escrow Agent shall not be liable for any error in judgment or
for any act done or step taken or omitted by it in good faith, or for any
mistake of fact or law, or for anything which it may do or refrain from doing in
connection therewith, except for the bad faith, gross negligence or willful
misconduct of Escrow Agent. Escrow Agent shall not be obligated to inquire as to
the performance of any obligation described in the Agreement. Escrow Agent shall
not incur any liability for acting upon any Notice, consent, waiver or document
which appears to be signed by Buyer and/or Sellers, not only as to its due
execution and validity and the effectiveness of its provisions, but also as to
the truth of any information therein contained, which Escrow Agent in good faith
believes to be genuine and what it purports to be. Buyer and Sellers, jointly
and severally, agree to indemnify and hold Escrow Agent harmless from and
against any loss, damage, claim or expense, including reasonable attorneys’
fees, resulting from this Escrow Agreement, except for the bad faith, gross
negligence or willful misconduct of Escrow Agent. Escrow Agent shall not be
bound by any modification to this Escrow Agreement, unless the modification
shall be in writing and signed by Buyer and Sellers, and, if the duties of
Escrow Agent hereunder are affected, unless Escrow Agent shall have given its
prior written consent thereto.

B-3

--------------------------------------------------------------------------------




7.No Third‑Party Beneficiaries.
The terms and provisions of this Escrow Agreement shall create no right in any
person, firm or corporation other than the parties and their respective
successors and permitted assigns of the Agreement and no third party shall have
the right to enforce or benefit from the terms hereof.
8.Notices.
Any notice, demand, consent, authorization or other communication (collectively,
a “Notice”) which any party is required or may desire to give to or make upon
the other party pursuant to this Escrow Agreement shall be effective and valid
only if in writing, signed by the party giving such Notice, and delivered
personally (upon an officer of the other party or to such individual as may be
noted in the addresses stated below) to the other party or sent by a nationally
recognized overnight courier or by registered or certified mail of the United
States Postal Service, return receipt requested, and addressed to the other
party as follows (or to such other address or person as any party or person
entitled to notice may by Notice to the other parties specify) or sent by email
in PDF format to the email address below, read receipt requested, and followed
by a hard copy notice received by the second business day following the email
notice (in which case notice shall be deemed delivered upon receipt of
confirmation of transmission of such email notice):
To Buyer:
c/o Spear Street Capital, LLC
One Market Plaza, Spear Tower
Suite 4125
San Francisco, California 94105
Attention: Mr. Rajiv Patel
Telephone: (415) 222-7422
Email: rpatel@spearstreetcapital.com 
 
 
 
Spear Street Capital, LLC
450 Lexington Avenue, 39th Floor
New York, New York 10017
Attention: Ms. Laura Dunn
Telephone:(212) 488-5511
Email: ldunn@spearstreetcapital.com 


and to:


Coblentz Patch Duffy & Bass LLP
One Montgomery Street, 30th Floor
San Francisco, California 94104
Attention: J. Gregg Miller, Esq.
Telephone:(415) 772-5736
Email: gmiller@coblentzlaw.com 




B-4

--------------------------------------------------------------------------------




To Sellers:
RT 70 Hudson, LLC and
RT 70 Hudson Urban Renewal, LLC
c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com


and to:


Troutman Sanders LLP
875 Third Avenue
New York, New York 10022
Attention: Jeffrey H. Weitzman, Esq.
Telephone: (212) 704-6077
Email:jeffrey.weitzman@troutmansanders.com
 
 
To Escrow Agent:
First American Title Insurance Company
National Commercial Services
666 Third Avenue
New York, New York 10017
Attention: Jennifer Panciera
Telephone:(212) 850-0653
Email: JPanciera@firstam.com

Unless otherwise specified, notices shall be deemed given when received, but if
delivery is not accepted, on the earlier of the date delivery is refused or the
third day after the same is deposited with the United States Postal Service.
Notices given by counsel to the Buyer shall be deemed given by Buyer and notices
given by counsel to the Sellers shall be deemed given by Sellers.
9.Governing Law
This Escrow Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey without regard to principles of
conflicts of law.

B-5

--------------------------------------------------------------------------------




10.Holiday or Weekend
If the date for performance or the expiration of any time period under this
Escrow Agreement, including, without limitation, the time period for giving
notice under Section 8, is on a Saturday, Sunday or federal legal holiday, then
the date for performance or the expiration of the time period shall be the next
day which is not a Saturday, Sunday or federal legal holiday.
11.Counterparts
This Escrow Agreement may be executed in any number of original counterparts,
all of which evidence only one agreement and only one of which need be produced
for any purpose.


[Signatures appear on the following page]

B-6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the date first above written.
SELLERS:


RT 70 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Philip L. Kianka    
Name: Philip L. Kianka    
Title: Executive Vice President    


Date: November 9, 2015


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company


By:        
Name:      
Title:      


Date: November 9, 2015




BUYER:


SSC IV INVESTOR, LLC
a Delaware limited liability company


By: /s/ John S Gassi    
Name: John S Gassi    
Title: President    




SSC V INVESTOR, LLC
a Delaware limited liability company


By: /s/ John S Grassi    
Name: John S Grassi    
Title: President    


Date: November 5, 2015





B-7

--------------------------------------------------------------------------------




EXHIBIT C
SCHEDULE OF OCCUPANCY LEASE
Lease Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings Corp.
dated April 25, 2000
Assignment and Assumption of Lease dated as of September 19, 2001 between Datek
Online Holdings Corp. and Lehman Brothers Holdings Inc.
Consent Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings
Corp. dated September 26, 2001 with regard to Assignment of Lease
Letter Agreement waiving Tenant’s Termination Right by Lehman Brothers Holdings
Inc. dated September 26, 2001
Landlord’s Estoppel Certificate dated September 26, 2001 to Lehman Brothers
Holdings, Inc.
Subordination Non Disturbance and Attornment Agreement by and among 70 Hudson
Street Urban Renewal Associates, L.L.C., 70 Hudson Street, L.L.C. and Datek
Online Holdings Corp., dated as of September 26, 2001
Release Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings
Corp. dated September November 8, 2001 with regard to Assignment of Lease and
release of Datek
Bankruptcy Order-Lehman Brothers Holdings, Inc. Chapter 11 dated September 19,
2008
Assignment and Assumption Agreement between Lehman Brothers Holdings, Inc. and
Barclays Capital Inc. dated September 22, 2008
Assignment and Assumption Agreement between Barclays Capital Inc. and Long
Island Holding A LLC dated December 2, 2008
Notice of Assignment between Lehman Brothers Holdings, Inc. and Long Island
Holding A LLC including address information for notices dated November 21, 2008
Assignment and Assumption Agreement between 70 Hudson Street, L.L.C. and RT 70
Hudson, LLC dated April 11, 2011



C-1

--------------------------------------------------------------------------------




EXHIBIT D
SCHEDULE OF SERVICE CONTRACTS
NONE



D-1

--------------------------------------------------------------------------------




EXHIBIT E
DILIGENCE CHECKLIST FOR THE PROPERTY
1.    Sellers’ existing title insurance policy.
2.    Plans and specifications.
3.    Environmental Phase 1 obtained by Sellers.
4.    Any (i) ADA reports and (ii) engineering reports regarding roofs and
structures.
5.    Copies of leasing commission agreements.
6.    Copies of latest tenant rent invoices.
7.    Copies of recent real estate tax bills or estimates.
8.    Operating statements for 2013, 2014, and year to date, including CAM
reconciliations.
9.    All governmental licenses, permits and approvals (including certificates
of occupancy) issued to the owner of the Property.
10.    Insurance certificates.





E-1

--------------------------------------------------------------------------------




EXHIBIT F
BILL OF SALE


For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, RT 70 HUDSON, LLC, a Delaware limited liability company, and RT 70
Hudson Urban Renewal, LLC, a New Jersey limited liability company, each having
an address at c/o Chambers Street Properties at 47 Hulfish Street, Suite 210,
Princeton, New Jersey 08542, Attn: Legal Department (collectively, “Sellers”),
hereby bargain, sell, convey and transfer to ____________________________, a
_______________________________ (“Buyer”), all of those certain items of
personal and intangible property owned by Sellers (including any warranty made
by third parties in connection with the same and the right to sue on any claim
for relief under such warranties) (the “Personal Property”) and attached and
appurtenant to, or forming part of, that certain real property having an address
of 70 Hudson Street, Jersey City, New Jersey, as more particularly described on
Schedule A attached hereto and made a part hereof.
TO HAVE AND TO HOLD the Personal Property hereby sold, transferred and assigned
unto Buyer, its successors and assigns forever and Sellers binds themselves and
their successors and assigns to forever WARRANT AND DEFEND the Personal Property
hereby sold unto Buyer, its successors and assigns, forever against every person
whomsoever lawfully claiming or to claim such herein described assets or any
part thereof by, through or under Sellers, but not otherwise.
Except as to title as expressly provided herein, Sellers have not made and does
not make any express or implied warranty or representation of any kind
whatsoever with respect to the Personal Property, including, without limitation,
with respect merchantability of the Personal Property or its fitness for any
particular purpose, the design or condition of the Personal Property; the
quality or capacity of the Personal Property; workmanship or compliance of the
Personal Property with the requirements of any law, rule, specification or
contract pertaining thereto; patent infringement or latent defects. Buyer
accepts the Personal Property on an “as is, where is” basis.
[SIGNATURES CONTAINED ON FOLLOWING PAGE]



F-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Sellers have caused this instrument to be executed and
delivered as of this ___ day of ___________, 20__.
SELLERS:


RT 70 HUDSON, LLC,
a Delaware limited liability company
                    
By:                          
Name:                          
Title:                          


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
                    
By:                          
Name:                          
Title:                          



F-2

--------------------------------------------------------------------------------




SCHEDULE A
TO BILL OF SALE
LEGAL DESCRIPTION
Blanket Description
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:
COMMENCING at the intersection of the easterly Right of Way line of Greene
Street and the southerly Right of Way line of York Street and running along the
southerly Right of Way line of York Street south 81 degrees 47 minutes 01 second
east, a distance of 470.000 feet to a point on the easterly Right of Way line of
Hudson Street;
THENCE along the easterly Right of Way line of Hudson Street south 8 degrees 12
minutes 59 seconds west, a distance of 280.42 feet to the point of beginning;
thence
5.Along the southerly Right of Way line of Grand Street south 81 degrees 47
minutes 01 second east, a distance of 280.00 feet to a point lying on the
southerly Right of Way line of the former Grand Street; thence
6.South 8 degrees 12 minutes 59 seconds west, a distance of 201.47 feet to a
point; thence
7.North 81 degrees 47 minutes 01 second west, a distance of 280.00 feet to a
point lying on the easterly Right of Way line of Hudson Street; thence
8.Along the easterly Right of Way line of Hudson Street north 8 degrees 12
minutes 59 seconds east, a distance of 201.47 feet to the point of BEGINNING.
Together with the benefits of the Colgate Center Declaration of Covenants and
Restrictions dated 1/28/00 and recorded 2/2/00 in Deed Book 5565 Page 145 and
all amendments and supplements thereto.
For information only: Said premises are known as 70 Hudson Street (a/k/a 66-80
Hudson Street), Jersey City, New Jersey and designated as Lot 30 in Block 5 as
shown on the Official Tax Map of the City of Jersey City, County of Hudson.
Parcel A - (Former Lot 6):
DESCRIPTION
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:

F-3

--------------------------------------------------------------------------------




COMMENCING at the intersection of the easterly Right of Way line of Greene
Street and the southerly Right of Way line of York Street and running along the
southerly Right of Way line of York Street south 81 degrees 47 minutes 01
seconds east, a distance of 470.00 feet to a point on the easterly Right of Way
line of the former Hudson Street;
THENCE along the easterly Right of Way line of the former Hudson Street south 8
degrees 12 minutes 59 seconds west, a distance of 280.42 feet to the point of
beginning; thence
5.Along the southerly Right of Way line of the former Grand Street south 81
degrees 47 minutes 01 second east, a distance of 250.00 feet to a point lying on
the southerly Right of Way line of the former Grand Street; thence
6.South 8 degrees 12 minutes 59 seconds west, a distance of 201.47 feet to a
point lying on the northerly Right of Way line of the former Sussex Street;
thence
7.Along the northerly Right of Way line of the former Sussex Street north 81
degrees 47 minutes 01 second west, a distance of 250.00 feet to a point lying on
the easterly Right of Way line of the former Hudson Street; thence
8.Along the easterly Right of Way line of the former Hudson Street north 8
degrees 12 minutes 59 seconds east, a distance of 201.47 feet to the point of
beginning.
For information only: Said premises are shown as part of Site 2 on a Subdivision
and Lot Consolidation Plan prepared by Langan Engineering and Environmental
Services filed 6/22/99 in the Hudson County Register’s Office as map number
3710.
Parcel B - (Former Lot 27):
DESCRIPTION
ALL THAT CERTAIN tract, lot and parcel of land, lying and being in the City of
Jersey City, County of Hudson and State of New Jersey, being more particularly
described as follows:
COMMENCING and beginning at the intersection of the easterly terminus of Grand
Street and the southerly line of Grand Street; thence,
5.South 81 degrees 47 minutes 01 second east, a distance of 30.00 feet; thence
6.South 08 degrees 12 minutes 59 seconds west, a distance of 201.47 feet; thence
7.North 81 degrees 47 minutes 01 second west, a distance of 30.00 feet; thence
8.North 08 degrees 12 minutes 59 seconds east, a distance of 201.47 feet to the
point of BEGINNING.
This description is prepared in accordance with a plan prepared by Langan
Engineering and Environmental Services, Inc., Elmwood Park, New Jersey, Job No.
1073701, dated 3/12/00, Drawing No. 07.01, titled “Colgate Center”.



F-4

--------------------------------------------------------------------------------




EXHIBIT G
OCCUPANCY LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Occupancy Lease)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__, (the “Effective Date”) by
and between RT 70 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), between Assignor and Assignee, Assignor agreed to sell
to Assignee, and Assignee agreed to purchase from Assignor, that certain real
property located at 70 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Landlord”
under the Lease, and Assignee hereby assumes all of Assignor’s duties and
obligations as “Landlord” under the Lease arising on and after the Effective
Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


    

G-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement.




[SIGNATURE PAGE TO FOLLOW]

G-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







G-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:







G-4

--------------------------------------------------------------------------------




EXHIBIT A


Lease Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings Corp.
dated April 25, 2000
Assignment and Assumption of Lease dated as of September 19, 2001 between Datek
Online Holdings Corp. and Lehman Brothers Holdings Inc.
Consent Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings
Corp. dated September 26, 2001 with regard to Assignment of Lease
Letter Agreement waiving Tenant’s Termination Right by Lehman Brothers Holdings
Inc. dated September 26, 2001
Landlord’s Estoppel Certificate dated September 26, 2001 to Lehman Brothers
Holdings, Inc.
Subordination Non Disturbance and Attornment Agreement by and among 70 Hudson
Street Urban Renewal Associates, L.L.C., 70 Hudson Street, L.L.C. and Datek
Online Holdings Corp., dated as of September 26, 2001
Release Agreement between 70 Hudson Street, L.L.C. and Datek Online Holdings
Corp. dated September November 8, 2001 with regard to Assignment of Lease and
release of Datek
Bankruptcy Order-Lehman Brothers Holdings, Inc. Chapter 11 dated September 19,
2008
Assignment and Assumption Agreement between Lehman Brothers Holdings, Inc. and
Barclays Capital Inc. dated September 22, 2008
Assignment and Assumption Agreement between Barclays Capital Inc. and Long
Island Holding A LLC dated December 2, 2008
Notice of Assignment between Lehman Brothers Holdings, Inc. and Long Island
Holding A LLC including address information for notices dated November 21, 2008
Assignment and Assumption Agreement between 70 Hudson Street, L.L.C. and RT 70
Hudson, LLC dated April 11, 2011



G-5

--------------------------------------------------------------------------------




EXHIBIT H


LANDLORD’S LAND LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Land Lease-Landlord’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__ (the “Effective Date”), by
and between RT 70 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT Hudson Urban Renewal, LLC (“Sellers”)
agreed to sell to Assignee, and Assignee agreed to purchase from Sellers, that
certain real property located at 70 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Tenant” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date,


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



H-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement.






[SIGNATURE PAGE TO FOLLOW]

H-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







H-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



H-4

--------------------------------------------------------------------------------




EXHIBIT A
Lease dated as of October 1, 1999 between 70 Hudson Street, L.L.C., a New Jersey
limited liability company (“Hartz Land”), as landlord, and 70 Hudson Street
Urban Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as tenant, a Memorandum of which dated April 25, 2000, was recorded May
23, 2000 in the Register’s Office in Deed Book 5620, page 329, as corrected by
that certain Correction Memorandum of Lease between Hartz Land, as landlord, and
Hartz Urban, as tenant, dated as of February 22, 2001 and recorded March 8, 2001
in Deed Book 5768, page 246. By that certain Assignment and Assumption of
Landlord’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011 in
the Register’s Office in Deed Book 8786, page 712, Hartz Land assigned all of
its right, title and interest under the Land Lease to RT 70 Hudson, LLC, a
Delaware limited liability company. Hartz Urban assigned all of its rights,
title and interest under the Land Lease to RT 70 Hudson Urban Renewal, LLC, a
New Jersey limited liability company, by that certain Assignment and Assumption
of Tenant’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011
in the Register’s Office in Deed Book 8786, page 723.



H-5

--------------------------------------------------------------------------------




EXHIBIT I


TENANT’S BUILDING LEASE ASSIGNMENT




ASSIGNMENT AND ASSUMPTION OF LEASE (Building Lease-Tenant’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__ (the “Effective Date”), by
and between RT 70 HUDSON, LLC, a Delaware limited liability company (“Assignor”)
and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 70 Hudson Urban Renewal, LLC (“Sellers”)
agreed to sell to Assignee, and Assignee agreed to purchase from Sellers, that
certain real property located at 70 RT Hudson Street, Jersey City, New Jersey
(the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Tenant” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



I-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement.


[SIGNATURE PAGE TO FOLLOW]



I-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







I-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



I-4

--------------------------------------------------------------------------------




EXHIBIT A


Lease dated as of October 1, 1999, originally between 70 Hudson Street Urban
Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as landlord, and 70 Hudson, LLC, a Delaware limited liability company
(“Hartz Land”), as tenant, a Memorandum of which dated April 25, 2000 was
recorded May 23, 2000 in the Register’s Office in Deed Book 5620, page 333, as
corrected by that certain Correction Memorandum of Lease dated as of April 25,
2000, between Hartz Urban, as landlord, and Hartz Land, as tenant, and recorded
March 8, 2001 in the Register’s Office in Deed Book 5768, page 251. Hartz Urban
assigned all of its right, title and interest under the Building Lease to RT 70
Hudson Urban Renewal, LLC, a New Jersey limited liability company, by that
certain Assignment and Assumption of Landlord’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 734. Hartz Land assigned all of its right, title and interest under the
Building Lease to RT 70 Hudson, LLC, a Delaware limited liability company, by
that certain Assignment and Assumption of Tenant’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 745



I-5

--------------------------------------------------------------------------------




EXHIBIT J


TENANT’S LAND LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Land Lease-Tenant’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__ (the “Effective Date”), by
and between RT 70 HUDSON URBAN RENEWAL, LLC, a Delaware limited liability
company (“Assignor”) and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT Hudson, LLC (“Sellers”) agreed to sell
to Assignee, and Assignee agreed to purchase from Sellers, that certain real
property located at 70 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Tenant”
under the Lease, and Assignee hereby assumes all of Assignor’s duties and
obligations as “Tenant” under the Lease arising on and after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



J-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement






[SIGNATURE PAGE TO FOLLOW]







J-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







J-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



J-4

--------------------------------------------------------------------------------




EXHIBIT A




Lease dated as of October 1, 1999 between 70 Hudson Street, L.L.C., a New Jersey
limited liability company (“Hartz Land”), as landlord, and 70 Hudson Street
Urban Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as tenant, a Memorandum of which dated April 25, 2000, was recorded May
23, 2000 in the Register’s Office in Deed Book 5620, page 329, as corrected by
that certain Correction Memorandum of Lease between Hartz Land, as landlord, and
Hartz Urban, as tenant, dated as of February 22, 2001 and recorded March 8, 2001
in Deed Book 5768, page 246. By that certain Assignment and Assumption of
Landlord’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011 in
the Register’s Office in Deed Book 8786, page 712, Hartz Land assigned all of
its right, title and interest under the Land Lease to RT 70 Hudson, LLC, a
Delaware limited liability company. Hartz Urban assigned all of its rights,
title and interest under the Land Lease to RT 70 Hudson Urban Renewal, LLC, a
New Jersey limited liability company, by that certain Assignment and Assumption
of Tenant’s Interest in Lease dated April 11, 2011 and recorded April 13, 2011
in the Register’s Office in Deed Book 8786, page 723.



J-5

--------------------------------------------------------------------------------




EXHIBIT K


LANDLORD’S BUILDING LEASE ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF LEASE (Building Lease-Landlord’s Interest)


THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the ___ day of ___________________, 20__ (the “Effective Date”), by
and between RT 70 HUDSON URBAN RENEWAL, LLC, a Delaware limited liability
company (“Assignor”) and                  (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 70 Hudson, LLC (“Sellers”) agreed to
sell to Assignee, and Assignee agreed to purchase from Sellers, that certain
real property located at 70 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain lease more fully described in Exhibit A attached
hereto and made a part hereof (collectively, the “Lease”), and Assignee desires
to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest as “Landlord”
under the Lease, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations as “Landlord” under the Lease arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Lease and
that are attributable to the period prior to the Effective Date. Assignee shall
indemnify, defend and hold Assignor harmless against and from any and all
damages, claims, liabilities and costs (including reasonable attorney’s fees),
expenses and causes of action that result from Assignee’s failure to perform its
obligations under the Lease and that are attributable to the period on or after
the Effective Date. The mutual indemnifications contained in this paragraph
shall survive the Effective Date to the date (the “Termination Date”) occurring
six (6) months after the Effective Date, at which time such mutual
indemnifications shall terminate and be of no further force and effect, except
for any claims made prior to the Termination Date.


3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.



K-1

--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement


[SIGNATURE PAGE TO FOLLOW]





K-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







K-3

--------------------------------------------------------------------------------




State of         )    
SS:
County of
)





I CERTIFY that on , 20__, ______________ personally appeared before me and this
person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________, ____________ of
________________________, sole member of _________________ (the “Maker”); and


(b) was authorized to execute the attached instrument on behalf of the Maker;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, the Maker.


_______________________________
Notary Public


My Commission Expires:




State of         )    
SS:
County of
)





I CERTIFY that on , 20_________, ________________ personally appeared before me
and this person acknowledged under oath, to my satisfaction, that this person:


(a) signed the attached instrument as _______________________, which is the
member of __________________, the member of __________________, the limited
liability company named in the attached document (“__________”); and


(b) was authorized to execute the attached instrument on behalf of __________;
and


(c) executed the attached instrument as the act of such corporation on behalf
of, and as the voluntary act of, ___________.


_______________________________
Notary Public


My Commission Expires:



K-4

--------------------------------------------------------------------------------




EXHIBIT A




Lease dated as of October 1, 1999, originally between 70 Hudson Street Urban
Renewal Associates, L.L.C., a New Jersey limited liability company (“Hartz
Urban”), as landlord, and 70 Hudson, LLC, a Delaware limited liability company
(“Hartz Land”), as tenant, a Memorandum of which dated April 25, 2000 was
recorded May 23, 2000 in the Register’s Office in Deed Book 5620, page 333, as
corrected by that certain Correction Memorandum of Lease dated as of April 25,
2000, between Hartz Urban, as landlord, and Hartz Land, as tenant, and recorded
March 8, 2001 in the Register’s Office in Deed Book 5768, page 251. Hartz Urban
assigned all of its right, title and interest under the Building Lease to RT 70
Hudson Urban Renewal, LLC, a New Jersey limited liability company, by that
certain Assignment and Assumption of Landlord’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 734. Hartz Land assigned all of its right, title and interest under the
Building Lease to RT 70 Hudson, LLC, a Delaware limited liability company, by
that certain Assignment and Assumption of Tenant’s Interest in Lease dated April
11, 2011 and recorded April 13, 2011 in the Register’s Office in Deed Book 8786,
page 745.



K-5

--------------------------------------------------------------------------------




EXHIBIT L


FINANCIAL AGREEMENT ASSIGNMENT


ASSIGNMENT AND ASSUMPTION OF FINANCIAL AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF FINANCIAL AGREEMENT (this “Assignment”) is
made and entered into as of the ___ day of ___________________, 20__ (the
“Effective Date”), by and between RT 70 HUDSON URBAN RENEWAL, LLC, a New Jersey
limited liability company (“Assignor”) and                  (“Assignee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015 (the “Agreement”), Assignor and RT 70 Hudson, LLC (“Sellers”) agreed to
sell to Assignee, and Assignee agreed to purchase from Sellers, that certain
real property located at 70 Hudson Street, Jersey City, New Jersey (the
“Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to that certain Financial Agreement dated October 20, 1999 (the
“Financial Agreement”), now between Assignor and the City of Jersey City, New
Jersey, and Assignee desires to assume all obligations of Assignor thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest under the
Financial Agreement, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Financial Agreement arising on and
after the Effective Date.


2.    Mutual Indemnification. Assignor shall indemnify, defend and hold Assignee
harmless against and from any and all damages, claims, liabilities and costs
(including reasonable attorney’s fees), expenses and causes of action that
result from Assignor’s failure to perform its obligations under the Financial
Agreement and that are attributable to the period prior to the Effective Date.
Assignee shall indemnify, defend and hold Assignor harmless against and from any
and all damages, claims, liabilities and costs (including reasonable attorney’s
fees), expenses and causes of action that result from Assignee’s failure to
perform its obligations under the Financial Agreement and that are attributable
to the period on or after the Effective Date. The mutual indemnifications
contained in this paragraph shall survive the Effective Date to the date (the
“Termination Date”) occurring six (6) months after the Effective Date, at which
time such mutual indemnifications shall terminate and be of no further force and
effect, except for any claims made prior to the Termination Date.



L-1

--------------------------------------------------------------------------------




3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


4.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


5.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


6.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered by such person(s), is valid, legal and binding on such party, and is
enforceable against such party in accordance with its terms.


7.    Limitation of Liability.     Assignor’s liability under this Assignment
shall be limited as set forth in Section 18 of the Agreement






[SIGNATURE PAGE TO FOLLOW]



L-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      





L-3

--------------------------------------------------------------------------------




ASSIGNMENT OF SERVICE CONTRACTS


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS (this “Assignment”) is made
and entered into as of the ___ day of ___________________, 20__, by and between
RT 70 HUDSON, LLC, a Delaware limited liability company (“Assignor”) and
                 (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated ________,
2015, Assignor and RT 70 Hudson Urban Renewal, LLC (“Sellers”) agreed to sell to
Assignee, and Assignee agreed to purchase from Sellers, that certain real
property located at 70 Hudson Street, Jersey City, New Jersey (the “Property”) ;


WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to those certain service contracts more fully described in
Exhibit A attached hereto and made a part hereof (collectively, the “Service
Contracts”), and Assignee desires to assume all obligations of Assignor
thereunder;


NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Assignment and Assumption. Assignor does hereby sell, assign, transfer and
set over to Assignee all of Assignor’s right, title and interest under the
Service Contracts, and Assignee hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising following
the Effective Date.


2.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.


3.    Counterparts. This Assignment may be executed in two (2) or more
counterpart copies, all of which counterparts shall have the same force and
effect as if the parties hereto had executed a single copy of this Assignment.


4.    Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of New Jersey.


5.    Authority. Assignor and Assignee each represent and warrant to the other
party: (a) the execution, delivery and performance of this Assignment have been
duly approved by such party and no further action is required on the part of
such party to execute, deliver and perform this Assignment; (b) the person(s)
executing this Assignment on behalf of such party have all requisite authority
to execute and deliver this Assignment; and (c) this Assignment, as executed and
delivered

M-1

--------------------------------------------------------------------------------




by such person(s), is valid, legal and binding on such party, and is enforceable
against such party in accordance with its terms.






[SIGNATURE PAGE TO FOLLOW]

M-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.


ASSIGNOR:


RT 70 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      




ASSIGNEE:
     ,
a ___________________________________




By:      
Name:      
Its:      







M-3

--------------------------------------------------------------------------------




EXHIBIT N
DEED




This Deed is made as of ___________________, 20__:
BETWEEN
RT 70 HUDSON, LLC, a Delaware limited liability company, having an address at
c/o Chambers Street Properties, 47 Hulfish Street, Suite 210, Princeton, New
Jersey 08542


referred to as the “Grantor”.


AND






referred to as the “Grantee”.


The words “Grantor” and “Grantee” shall mean all the Grantors and all the
Grantees listed above.


Transfer of Ownership. The Grantor grants and conveys (transfers ownership of)
the property described below to the Grantee. This transfer is made for the sum
of _________________________________________ ($______________________). The
Grantor acknowledges receipt of this money.


Tax Map Reference. (N.J.S.A. 46:26A-3) City of Jersey City, County of Hudson,
New Jersey.


Block 5, Lot 30


Property. The property (“Property”) consists of that certain tract of land and
all improvements thereon located in the City of Jersey City, County of Hudson
and State of New Jersey. The legal description is:


See Exhibit A attached hereto and made a part hereof.

N-1

--------------------------------------------------------------------------------




BEING the same lands and premises conveyed to Grantor by deed from 70 Hudson
Street, L.L.C., a New Jersey limited liability company, dated April 11, 2011,
recorded on April 13, 2011 in the Office of the Clerk of Hudson County in Deed
Book 8786 at Page 703.




SUBJECT to all restrictions and easements of record.


Promises by Grantor. The Grantor promises that the Grantor has done no act to
encumber the Property. This promise is called a “covenant as to grantor’s acts”
(N.J.S.A. 46:4-6). This promise means that the Grantor has not allowed anyone
else to obtain any legal rights which affect the Property (such as by making a
mortgage or allowing a judgment to be entered against the Grantor).


Signatures. The Grantor signs this Deed as of the date at the top of the first
page.


RT 70 HUDSON, LLC,
a Delaware limited liability company




By:      
Name:      
Its:      





N-2

--------------------------------------------------------------------------------




STATE OF NEW JERSEY
SS.:
COUNTY OF
I CERTIFY that on _______ ___, 20__, ________________________________,
personally came before me and stated under oath, to my satisfaction, that:


a.
this person is the __________________________ of RT 70 HUDSON, LLC, the Delaware
limited liability company named in this instrument;



b.
this person is authorized by the limited liability company to sign and deliver
this instrument on behalf of the limited liability company;



c.
this instrument was signed and delivered by the limited liability company as its
voluntary act and deed; and



d.
the full and actual consideration paid or to be paid for the transfer of title
is $_______________________________. (Such consideration is defined in N.J.S.A.
46:15-5).





____________________________
Notary Public



N-3

--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION





N-4

--------------------------------------------------------------------------------




EXHIBIT O
FROM OF TENANT ESTOPPEL CERTIFICATE
To:
RT 70 Hudson, LLC

c/o Chambers Street Properties
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Legal Department
Email: Legal@CSPREIT.com


and
______________ (“Buyer”)
______________
______________
______________


RE:
The Premises: __________________ at 70 Hudson Street, Jersey City, New Jersey
Lease set forth in Exhibit A attached hereto (the “Lease”), now between RT 70
Hudson, LLC (“Landlord”) and ______________________ (“Tenant”)



The undersigned tenant (“Tenant”) hereby certifies to Buyer and Landlord as
follows:
1.    The Lease has not been canceled, modified, extended or amended except as
set forth on Exhibit A attached hereto. The Lease is in full force and effect.
2.    Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $______ for ________, 20__ and the amount of the security
deposit is $________.
3.    Basic Rent is currently payable monthly in the amount of $______ exclusive
of Tenant’s share of real estate taxes and operating expenses. Tenant is
required to pay real estate taxes and operating expenses as set forth in the
Lease.
4.    The term of the Lease terminates on __________, 20__. Tenant has no right
to renew the term of the Lease.
5.    Tenant has accepted and is in occupancy of the Premises. All work to be
performed for Tenant under the Lease has been performed as required and has been
accepted by Tenant, except as follows: ______________________. All required
contributions and/or allowances by Landlord to Tenant on account of improvements
to the Premises have been received.
6.    Neither Tenant nor, to the Tenant’s actual knowledge, Landlord is in
default under the Lease. To Tenant’s actual knowledge, Tenant has no claims or
defenses against the

O-1

--------------------------------------------------------------------------------




Landlord and is not entitled to any offsets or deductions in rent, free rent,
rent credit or other leasing concession under the Lease.
7.    The undersigned has no right or option pursuant to the Lease or otherwise
to purchase all or any part of the Premises or the building of which the
Premises are a part.
8.    There are no other agreements written or oral between the undersigned and
the Landlord with respect to the Lease and/or the Premises and the building of
which the Premises are a part.
9.    Tenant has not assigned, transferred or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises or granted any
other agreement, concession or license thereof, except as follows:
_______________________.
10.    The statements contained herein may be relied upon by the Landlord, Buyer
and each of their respective principals, members, managers, officers, lenders,
successors and assigns.
11.    This Tenant Estoppel Certificate may be executed in counterparts, each of
which when taken together shall constitute one and the same document.
If a blank in this document is not filled in, the blank will be deemed to read
“none.”


[Signature Page Immediately Follows]

O-2

--------------------------------------------------------------------------------




The undersigned signatory is duly appointed and authorized to sign and deliver
this Tenant Estoppel Certificate.
Dated this ____ day of ________, ____
Tenant: ________________________
By: ___________________________
Name:
Title:



O-3

--------------------------------------------------------------------------------




EXHIBIT P


LETTERS TO OCCUPANCY TENANT



P-1

--------------------------------------------------------------------------------




FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
(70 Hudson Street, Jersey City, New Jersey)
This First Amendment to Agreement of Purchase and Sale (this “Amendment”) is
made as of January 15, 2016 (the “Effective Date”) by and between RT 70 HUDSON,
LLC, a Delaware limited liability company, and RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company (together, “Seller”), and SSC IV
INVESTOR, LLC, a Delaware limited liability company, and SSC V INVESTOR, LLC, a
Delaware limited liability company (together, “Buyer”).
RECITALS
A.Seller and Buyer entered into that certain Agreement of Purchase and Sale,
dated as of November 9, 2015 (the “Purchase Agreement”), with respect to the
purchase and sale of certain real property and the improvements thereon located
in Jersey City, New Jersey, as more particularly described in the Purchase
Agreement.
B.Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth in this Amendment.
AGREEMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings set forth in the Purchase Agreement.
2.Occupancy Lease. Section 7.1.6(b) of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:
(b)    The term of the Occupancy Lease will expire on January 31, 2016.
3.Tenant Estoppel Condition.
Section 8.1 of the Purchase Agreement (including Sections 8.1.1 and 8.1.2) is
hereby deleted in its entirety.
4. Financial Agreement Condition. The first and second sentences of Section
8.2.2 of the Purchase Agreement are hereby deleted in their entirety and
replaced with the following:
If the Financial Agreement Condition is not satisfied on or prior to May 1,
2016, then either Buyer or Seller may terminate this Agreement in which event
the Deposit, including all interest earned thereon, shall be promptly returned
to Buyer and the parties shall be released from all further obligations and
liabilities hereunder, except with respect to the Surviving Obligations and the
Withdrawal Request.

2

--------------------------------------------------------------------------------




5.Closing; Time and Place. Section 9.1 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
The closing contemplated by this Agreement (the “Closing”) shall take place on
the date (“Closing Date”) that is five (5) Business Days after the later to
occur of the satisfaction of (i) the Financial Agreement Condition set forth in
Section 8.2 above; and (ii) the receipt of the letter from the Director of the
Division more fully described in the third sentence of Section 20 below, or on
such other date as mutually agreed upon by the parties in writing; provided,
however, that in no event shall the Closing Date occur after May 1, 2016. Time
is of the essence with respect to the Closing.
6.Seller’s Closing Documents and Requirements.
(a)Sections 9.2.3, 9.2.11, 9.2.12 and 9.2.17 of the Purchase Agreement are
hereby deleted from the Purchase Agreement.
(b)Section 9.2.10 is hereby amended to delete the reference to the Occupancy
Lease.
7.Buyer’s Closing Documents and Requirements. Section 9.3.1 of the Purchase
Agreement is hereby amended to delete the reference to the Occupancy Lease.
8.Adjustments and Prorations. Section 10 of the Purchase Agreement is hereby
amended to provide that there shall be no adjustments or prorations with respect
to the Occupancy Lease.
9.Bulk Sales Notice. Section 20 of the Purchase Agreement is hereby amended to
insert the following sentence.
“Buyer shall submit the Tax Notification to the Director of the Division by
January 31, 2016”.
10.Full Force and Effect. Except as amended by this Amendment, the Purchase
Agreement is unmodified hereby, and as modified by this Amendment, the Purchase
Agreement remains in full force and effect. The terms of this Amendment are
hereby incorporated into the Purchase Agreement as if set forth fully therein.
In the event of a conflict between the terms in the Purchase Agreement and the
terms of this Amendment, this Amendment shall prevail.
11.Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same agreement. This Amendment may be executed by a
party's signature transmitted by facsimile ("fax") or by electronic mail in
portable document format ("pdf"), and copies of this Amendment executed and
delivered by means of faxed or pdf signatures shall have the same force and
effect as copies hereof executed and delivered with original signatures. All
parties hereto may rely upon faxed or pdf signatures as if such signatures were
originals. All parties hereto agree that a faxed or pdf signature page may be
introduced into evidence in any proceeding arising out of or related to this
Amendment as if it were an original signature page.

3

--------------------------------------------------------------------------------




Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver it on behalf of the party hereto for which such
signatory is acting.


[Signature Page Follows]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


SELLER:
RT 70 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    




RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    


BUYER:
SSC IV INVESTOR, LLC,
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    






SSC V INVESTOR, LLC,
a Delaware limited liability company




By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    





5

--------------------------------------------------------------------------------




SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
(70 Hudson Street, Jersey City, New Jersey)


THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made as of February 22, 2016 (the “Effective Date”) by and between RT 70 HUDSON,
LLC, a Delaware limited liability company, and RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company (together, “Seller”), and 70 HUDSON
WATERFRONT, LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A.Seller, as seller, and SCC IV Investor, LLC, a Delaware limited liability
company, and SCC V Investor, LLC, a Delaware limited liability company, as buyer
(together, “Original Buyer”) entered into to that certain Agreement of Purchase
and Sale dated as of November 9, 2015, as amended by that certain First
Amendment to Agreement of Purchase and Sale (70 Hudson Street, Jersey City, New
Jersey) dated January 15, 2016 (collectively, the “Purchase Agreement”), with
respect to the purchase and sale of certain real property and the improvements
thereon located at 70 Hudson Street in Jersey City, New Jersey, as more
particularly described in the Purchase Agreement. By that certain Assignment and
Assumption of Agreement of Purchase and Sale of even date herewith, Original
Buyer assigned and transferred to Buyer all of Original Buyer’s right, title and
interest in, to and under the Purchase Agreement
B.Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth in this Amendment.
AGREEMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings set forth in the Purchase Agreement.
2.Joint Condition. Section 8.2 of the Purchase Agreement (including Sections
8.2.1 and 8.2.2) is hereby deleted in its entirety.
3.Closing; Time and Place. Section 9.1 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
9.1    Time and Place. The closing contemplated by this Agreement (the
“Closing”) shall take place on February 25, 2016 (the “Closing Date”) or such
other date as mutually agreed upon by the parties in writing. The Closing shall
be conducted

1

--------------------------------------------------------------------------------




through an escrow with Escrow Agent. Time is of the essence with respect to the
Closing.
4.Termination Notice.    A new Section 9.6 is hereby added to the Purchase
Agreement to read as follows:
9.6 Financial Agreement Notice. At the Closing, Seller shall execute and deliver
to Escrow Agent a notice of termination of the Financial Agreement addressed to
the City and in the form of Exhibit Q attached hereto (the “Termination
Notice”), together with instructions to Escrow Agent that, upon Closing, the
Termination Notice shall be delivered by Escrow Agent to Buyer’s lender, Wells
Fargo Bank, National Association (“Buyer’s Lender”), as directed in writing by
Buyer. In addition, at the Closing, Escrow Agent shall collect from each of
Seller and Buyer an amount equal to one-half (1/2) of the administrative or
transfer fee charged by the City in connection with the assignment of the
Financial Agreement to Buyer (the “Transfer Fee”). The Transfer Fee shall be
paid by Escrow Agent (i) to the City if Buyer’s Lender so directs or (ii)
reimbursed one-half (1/2) to Seller and one-half (1/2) to Buyer, if Buyer’s
Lender or Buyer delivers the Termination Notice to the City.
5.Full Force and Effect. Except as amended by this Amendment, the Purchase
Agreement is unmodified hereby, and as modified by this Amendment, the Purchase
Agreement remains in full force and effect. The terms of this Amendment are
hereby incorporated into the Purchase Agreement as if set forth fully therein.
In the event of a conflict between the terms in the Purchase Agreement and the
terms of this Amendment, this Amendment shall prevail.
6.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same agreement. This Amendment may be executed by a party's
signature transmitted by facsimile ("fax") or by electronic mail in portable
document format ("pdf"), and copies of this Amendment executed and delivered by
means of faxed or pdf signatures shall have the same force and effect as copies
hereof executed and delivered with original signatures. All parties hereto may
rely upon faxed or pdf signatures as if such signatures were originals. All
parties hereto agree that a faxed or pdf signature page may be introduced into
evidence in any proceeding arising out of or related to this Amendment as if it
were an original signature page.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver it on behalf of the party hereto for which such
signatory is acting.


[Signature Page Follows]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


SELLER:
RT 70 HUDSON, LLC,
a Delaware limited liability company


By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    




RT 70 HUDSON URBAN RENEWAL, LLC,
a New Jersey limited liability company
By: /s/ Alan B. Rothschild    
Name: Alan B. Rothschild    
Title: Managing Director    


BUYER:
70 HUDSON WATERFRONT, LLC,
a Delaware limited liability company


By: /s/ John S. Grassi    
Name: John S. Grassi    
Title: President    



3

--------------------------------------------------------------------------------




EXHIBIT Q




March ___, 2016




VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED


Honorable Steven M. Fulop, Mayor
City of Jersey City
City Hall
280 Grove Street
Jersey City, New Jersey 07302


City of Jersey City, Office of the City Clerk
City Hall
280 Grove Street
Jersey City, New Jersey 07302


RE:
NOTICE OF TERMINATION OF 70 HUDSON STREET FINANCIAL AGREEMENT



Dear Mayor Fulop and City Clerk Byrne:


As you are aware, RT 70 Hudson Urban Renewal, LLC (“RT 70 Hudson”) conveyed all
of its interests in property commonly known as 70 Hudson Street, Jersey City,
New Jersey and currently designated as Block 5, Lot 30 (formerly known as Block
5, Lots 1. 2. 3. 4 and A2), on the Official Tax Assessor’s Map of the City of
Jersey City (the “Project”) to 70 Hudson Waterfront Urban Renewal, LLC (“70
Hudson Waterfront”) on February 25, 2016. The Project is currently subject to
that certain Financial Agreement, dated October 20, 1999 (the “Financial
Agreement”), with the City of Jersey City (the “City”) granting a 20 year tax
exemption for the Project. Pursuant to City Ordinance 16.034, which the
Municipal Council of the City passed on February 24, 2016, the City consented to
such transfer and such consent was to be further memorialized by a Consent to
Assignment of Financial Agreement and Assumption of Financial Agreement Among RT
70 Hudson, 70 Hudson Waterfront and the City (the “Consent Agreement”). Due to
unforeseen delays, RT 70 Hudson, 70 Hudson Waterfront and the City are unable to
execute the Consent Agreement as of the date hereof.


Accordingly, please be advised that, pursuant to Section 12.2 of the Financial
Agreement, RT 70 Hudson and 70 Hudson Waterfront hereby terminate the Financial
Agreement and relinquish the tax exempt status of the Project effective as of
11:59 p.m. Eastern Standard Time on February 24, 2016. RT 70 Hudson will comply
with the financial accounting requirements required pursuant to Section 12.3 of
the Financial Agreement and any other requirements of the Financial Agreement
with respect to such termination.





4

--------------------------------------------------------------------------------




Thank you for your time and anticipated cooperation with respect to this matter.
Please be guided accordingly.


Very truly yours,
RT 70 HUDSON URBAN RENEWAL, LLC


By: _______________________________________
Name:    
Title:


70 HUDSON WATERFRONT URBAN RENEWAL, LLC


By: _______________________________________
Name:     
Title:     






cc:    Anthony Cruz, Director, HEDC
Maureen Cosgrove, CMFO/CTC, Office of Abatement Management
Robert J. Kakoleski, CMFO, Business Administrator
Joanne Monahan, Corporation Counsel
John Hallanan, Assistant Corporation Counsel



5